      Case 16-04147-mxm Doc 177 Filed 09/29/18           Entered 09/29/18 16:33:43      Page 1 of 70




The following constitutes the ruling of the court and has the force and effect therein described.


Signed September 29, 2018
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

        IN RE:                                       §
                                                     §    CASE NO. 16-43088-mxm-7
        NEDRA DEAN,                                  §
                                                     §    CHAPTER 7
        DEBTOR.                                      §
                                                     §
                                               §
        JOHN P. LESTER AND                     §
        STAFFING DYNAMICS INTERNATIONAL, §
        L.L.C.                                 §
                                               §
            PLAINTIFFS AND COUNTER DEFENDANTS, §
                                               §          ADVERSARY NO. 16-4147-mxm
        V.                                     §          ADVERSARY NO. 17-4004-mxm
                                               §
        NEDRA DEAN,                            §          (CONSOLIDATED UNDER ADV. PROC.
                                               §          NO. 16-4147-mxm)
            DEFENDANT AND COUNTER PLAINTIFF.   §



                                       MEMORANDUM OPINION
Case 16-04147-mxm Doc 177 Filed 09/29/18                   Entered 09/29/18 16:33:43            Page 2 of 70



        The Court held a thirteen-day trial to (i) liquidate all claims by and between each of the

parties asserted in the Liquidation Complaint, 1 and (ii) determine the Discharge Complaint 2

seeking to (a) deny Nedra Dean’s discharge under 11 U.S.C. §§ 707 and 727, or alternatively (b)

declare the Lester & SDI Claims as nondischargeable under 11 U.S.C. §§ 523(a)(4) and (6). For

the reasons stated below, all parties failed to prove their respective claims in the Liquidation

Complaint, and SDI and Lester failed to prove their claims in the Discharge Complaint.

                                 I. PROCEDURAL BACKGROUND

        On November 5, 2014, John Lester initiated the Liquidation Complaint against Nedra Dean

by filing his Plaintiff’s Original Verified Petition, Application for Temporary Restraining Order,

Temporary Injunction, and Permanent Injunction, Cause No. DC-14-12948 styled John Lester v.

Nedra Dean, in the 162nd Judicial District Court of Dallas County, Texas.

        On August 10, 2016, Nedra Dean filed her voluntary petition for relief under Chapter 7

Bankruptcy Code, staying the Liquidation Complaint pursuant to 11 U.S.C. § 362.

        On December 12, 2016, John Lester initiated the Discharge Complaint against Nedra Dean.

        On January 11, 2017, John Lester filed a Notice of Removal of Civil Action to Bankruptcy

Court 3 pursuant to 28 U.S.C. §§ 1452 and 1334(b), Federal Rule of Bankruptcy Procedure 9027,

and Northern District of Texas Local Bankruptcy Rule 9027-1, removing the Liquidation

Complaint to this Court.




1
  See Plaintiff’s Second Amended Original Petition, Adv. No. 17-4004, ECF No. 11 (the “Lester & SDI Claims”) and
Defendant’s First Amended Answer and Counterclaim, Adv. No. 17-4004, ECF No. 1, Ex. 58 (the “Dean Claims”)
(collectively, the Lester & SDI Claims and the Dean Claims, the “Liquidation Complaint”).
2
  See First Amended Complaint Objecting to Discharge of Debtor Nedra Dean and for Other Relief, Adv. No. 16-
4147, ECF No. 116 (the “Discharge Complaint”).
3
  Adv. No. 16-4147, ECF No. 1.


                                                       2
Case 16-04147-mxm Doc 177 Filed 09/29/18               Entered 09/29/18 16:33:43         Page 3 of 70



        On March 17, 2017, this Court entered its Order Consolidating Adversary Proceedings 4 in

each of the pending adversary proceedings, consolidating the Liquidation Complaint and the

Discharge Complaint as noted in the above caption.

                                II. JURISDICTION AND VENUE

        The Court has subject matter jurisdiction over these consolidated adversary proceedings

pursuant to 28 U.S.C. §§ 1334(b) and 157(a) and the standing order of reference in this district.

These consolidated adversary proceedings constitute core proceedings over which the Court has

both statutory and constitutional authority to enter final orders and judgments pursuant to 28

U.S.C. §§ 157(b)(2)(A), (B), (C), (I), (J), and (O). Even if this Court would not otherwise have

the authority to enter a final judgment, the Court finds that the parties have impliedly consented to

the Court’s issuance of a final judgment in these proceedings. 5 Venue is proper pursuant to 28

U.S.C. § 1409(a).

        This Memorandum Opinion constitutes the Court’s findings of fact and conclusions of law

under Bankruptcy Rule 7052 and Federal Civil Rule 52.

                                       III. BACKGROUND

A.      History of business relationship between John Lester and Nedra Dean and the
        formation of SDI

        The business relationship between John Lester and Nedra Dean 6 began in the late 1990s

when John Lester and Nedra Dean previously worked together at a staffing company. Although

Nedra Dean worked with John Lester for only a few months at that time, they continued to remain


4
  Adv. No. 16-4147, ECF No. 30; Adv. No. 17-4004, ECF No. 9.
5
  Adv. No. 16-4147, ECF No. 30; Adv. No. 17-4004, ECF No. 9.
6
  On December 17, 2013, Nedra Stennis married Ronald Dean and thereafter became known as Nedra Dean. For
purposes of this Memorandum Opinion, the Court shall refer to her, at all times, as “Nedra Dean.”


                                                   3
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43             Page 4 of 70



in contact with one another. After leaving John Lester’s employment, Nedra Dean founded

Nations Professional Staffing Services, LLC, 7 which specialized in the placement of professional

staffing. Nedra Dean specialized in recruiting, credentialing, verifying, and placing medical

provider candidates, including medical doctors, dentists, psychologists, certified registered nurse

anesthetists, physician assistants, nurse practitioners, and social workers for her company’s clients.

        By 2004, Nedra Dean had gained valuable experience in the placement and staffing

services industry and developed multiple medical staffing contacts. Although she was very

talented in her specialty, she readily admits that she lacked skills and experience in “back-office”

support services such as accounting, cash flow management, and tax issues. John Lester, on the

other hand, had extensive experience in such back-office support services. He graduated from the

University of Virginia, where he earned a degree in economics. In addition, John Lester has

experience as a small-business owner, 8 a certified financial planner, and a bank regulator for the

FDIC.

        In 2004, Nedra Dean contacted John Lester about a medical staffing business opportunity

whereby Nedra Dean could focus on her contract procurement and staff recruiting talents and skills

and John Lester could provide the necessary back-office support services. Shortly thereafter, on

January 5, 2005, John Lester, Mary Lester (John Lester’s spouse), and Nedra Dean formally




7
  See Pls.’ Exs. 81, 205. Nations Professional Staffing Services, LLC filed its Articles of Organization on June 15,
2000. Its charter was forfeited on August 30, 2002 due to failure to satisfy franchise tax requirements. Even though
its charter was forfeited, Nedra Dean testified that the company has not been dissolved. See Adv. No. 16-4147, ECF
No. 143, 3/6/18 Trial Transcript at 181.
8
  See Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 40, 42 (John Lester testimony). In addition to owning
SDI, John Lester owns UniCorp Services, Inc., formed in 1991, and Dynamic Staffing Services, Inc., formed in 1994.
See also Def.’s Ex. I (John Lester discussing his potential insider status with other companies).


                                                         4
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43              Page 5 of 70



entered into a Limited Partnership Agreement 9 forming Staffing Dynamics International, L.P. The

limited partnership’s primary focus was providing placement and staffing of medical personnel for

the partnership’s clients. They originally formed the company as a limited partnership “because

at the time, the State of Texas did not tax limited partnerships.” 10

         The Limited Partnership Agreement detailed each partner’s rights, responsibilities, and

obligations regarding the partnership. Nedra Dean was primarily responsible for recruiting,

credentialing, and verifying medical provider candidates and procuring staffing contracts for the

partnership, whereas John Lester was responsible for providing initial startup funding and

performing the back-office functions, including accounting and tax related duties.

         In December 2009, John Lester, Mary Lester, and Nedra Dean agreed to convert Staffing

Dynamics International, L.P. into Staffing Dynamics International, L.L.C. 11 To effectuate the

conversion, John Lester, Mary Lester, and Nedra Dean executed a Plan of Conversion 12 effective

December 30, 2009. Pursuant to the Plan of Conversion, John Lester and Nedra Dean became the

only two managers and members of SDI, each holding a 50% ownership interest in SDI. 13



9
   Agreement of Limited Partnership of Staffing Dynamics International, L.P. (“Limited Partnership Agreement”),
Pls.’ Ex. 1.
10
   Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 45 (John Lester testimony).
11
    Unless specifically noted otherwise, Staffing Dynamics International, L.P. and Staffing Dynamics International,
LLC shall collectively be referred to as “SDI”). John Lester further testified:
          When we first set up Staffing Dynamics, SDI, LP, we did it strategically because of the tax
          advantage that it afforded our company. I think in year 2009 that tax advantage went away, so now,
          whether you were an LP or any other entity, the State of Texas changed the taxation of that business
          so it was no longer practical or deemed viable to keep that format. . . . It gave us the same type of
          pass-through taxation, the same thing that we were already getting from the LP, but it was just a
          better structure than the LP. And so we switched.
Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 45-46.
12
   Plan of Conversion of Staffing Dynamics International, L.P. into Staffing Dynamics International, L.L.C. (the “Plan
of Conversion”), Pls.’ Ex. 2.
13
   Pls.’ Ex. 1 (Assignment Agreement included among documents found at Pls.’ Ex. 1).


                                                          5
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43             Page 6 of 70



Following the conversion, John Lester and Nedra Dean entered into an Operating Agreement 14

that became effective January 1, 2010.                   The Operating Agreement detailed the rights,

responsibilities, and obligations of the Managers and Members of SDI. Notwithstanding the

conversion of SDI from a limited partnership to an LLC, the Operating Agreement incorporates

the Limited Partnership Agreement in several places, and Nedra Dean’s and John Lester’s actions

before and during trial make clear that they thought both the Operating Agreement and the Limited

Partnership Agreement governed their conduct. The unorthodox dynamic of having two operative

documents controlling SDI’s affairs caused a lot of the parties’ confusion about their rights and

obligations, especially when it came to compensation, as noted below.

B.         Growth of SDI from 2005 through 2011

           When SDI formed, Nedra Dean began operating from her home and John Lester

maintained an office in Dallas, Texas. Sometime in late 2005 or early 2006, SDI opened an office

in downtown Fort Worth, Texas where Nedra Dean maintained her office. Nedra Dean ultimately

relocated to Frederick, Maryland where SDI opened a new office. By 2011, John Lester continued

to maintain SDI’s Dallas, Texas office employing a handful of “internal” employees (excluding

medical staff contractors), and Nedra Dean maintained SDI’s Frederick, Maryland office

employing approximately ten internal employees. Former SDI employees testified uniformly that

prior to 2012; SDI had a pleasant work environment and was a joyful place to work.

           The evidence revealed that during these initial years, Nedra Dean, for SDI, was successful

in her primary responsibilities of procuring contracts and recruiting and credentialing capable

medical staffing candidates for clients. On the other hand, the evidence showed that John Lester



14
     Operating Agreement of Staffing Dynamics International, L.L.C. (the “Operating Agreement”), Pls.’ Ex. 3.
                                                          6
Case 16-04147-mxm Doc 177 Filed 09/29/18                    Entered 09/29/18 16:33:43             Page 7 of 70



failed in his primary responsibilities of back-office support, which lacked controls and was not

reliable. For example, in 2008, Nedra Dean discovered that SDI had failed to file tax returns for

years 2005, 2006, 2007, and 2008. In his testimony, John Lester admitted that it was his mistake

that SDI did not file tax returns timely in those years. 15 As a result, SDI engaged an outside

certified public accountant to prepare and file the delinquent tax returns. Not only were the tax

returns not filed, but there were other potential adverse consequences resulting from issues related

to tax years 2005-2008. 16 In addition, as SDI’s business steadily grew during its initial years, SDI

failed to implement any formal internal accounting policies, procedures, or systems. 17 Instead,

John Lester used and relied upon Excel spreadsheets as SDI’s primary accounting records and

system. 18 It was not until 2012 that SDI began to implement needed internal controls and to install

QuickBooks as its primary accounting system. 19

C.      SDI hires Ronald Dean in late 2011

Seeking to enhance SDI’s business development opportunities with the federal government, John

Lester and Nedra Dean hired Ronald Dean 20 in April 2011 as SDI’s vice president of business

development. 21 By November 2011, John Lester promoted Ronald Dean to Chief Operating

Officer of SDI. 22


15
   See Adv. No. 16-4147, ECF No. 148, 3/26/18 Trial Transcript at 314-15; Adv. No. 16-4147, ECF No. 156, 4/23/18
Trial Transcript at 36-37. John Lester’s justification for his mistake was that he believed such returns were not
necessary because SDI experienced losses each of those years.
16
   See Def.’s Ex. KKKK.
17
   See Adv. No. 16-4147, ECF No. 149, 3/27/18 Trial Transcript at 32 (John Lester testimony).
18
   See Adv. No. 16-4147, ECF No. 148, 3/26/18 Trial Transcript 323-24 (John Lester testimony).
19
   See Adv. No. 16-4147, ECF No. 149, 3/27/18 Trial Transcript at 30, 227 (John Lester testimony).
20
   Ronald Dean previously worked for SDI part-time for a few months in 2006.
21
   See Adv. No. 16-4147, ECF No. 149, 3/27/18 Trial Transcript at 259-260 (John Lester testimony); See also Def.’s
Ex. E.
22
   Def.’s Ex. E.


                                                        7
Case 16-04147-mxm Doc 177 Filed 09/29/18                   Entered 09/29/18 16:33:43            Page 8 of 70



        Prior to joining SDI in 2011, Ronald Dean had obtained extensive professional experience

spanning over thirty-five years with the federal government and almost as many years working

with small businesses in private industry. 23 Ronald Dean earned his baccalaureate degree from

American University. Since earning his degree, he has worked in the federal government as a

statistician, serving as an auditor for the Department of Health and Human Services with a focus

on Medicare, Medicaid, and many other social programs in the public health sector, and he also

contributed to the writing of various regulations within the Federal Acquisitions Regulations.

While working in the private sector, Ronald Dean obtained extensive experience working with

small businesses in various capacities, including auditing and reviewing books, records, and other

internal controls of companies. Ronald Dean also has served as project manager for small

businesses that held contracts with HUD and other federal government agencies. Finally, he has

extensive experience preparing detailed requests for proposals seeking contracts with the federal

government, including for companies that had received the SBA’s 8(a) Business Development

program certification. 24 Based on Ronald Dean’s many hours of testimony, the Court finds him

to be an extremely credible witness (except as specifically noted below) with substantial

experience and knowledge in the areas in which he testified.

        After joining SDI in 2011, Ronald Dean worked extensively to develop new business for

SDI. In addition, he prepared job position descriptions for SDI’s employees, and he established

and implemented vital policies, procedures, and internal controls that were lacking for many of




23
   See generally Ronald Dean testimony at Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 184-91; Adv.
No. 16-4147, ECF No. 157, 4/24/18 Trial Transcript at 112-15; Adv. No. 16-4147, ECF No. 163, 5/16/18 Trial
Transcript at 94.
24
   See 13 C.F.R. § 124.1.


                                                       8
Case 16-04147-mxm Doc 177 Filed 09/29/18                    Entered 09/29/18 16:33:43             Page 9 of 70



SDI’s back-office departments. 25          Further, as COO, he performed many of the day-to-day

functions, such as scheduling and presiding over staff meetings and other typical duties that arise

in a small business. 26

        It appears from the evidence that the hiring of Ronald Dean and his subsequent marriage

to Nedra Dean proved to be a defining moment for SDI. Not only had Ronald Dean begun

implementing new policies, procedures, and controls in SDI, but from the perspective of a few of

SDI’s employees, the Deans’ marriage changed the dynamics within SDI. That changed dynamic,

along with Ronald Dean’s implementation of new internal policies, procedures, and controls,

caused a few of SDI’s employees to become distressed and leery of the changes.

        From the perspective and testimony of Patsy Curtis 27 and Laurie Aldridge, the atmosphere

within SDI changed after Ronald Dean joined SDI and married Nedra Dean. According to Ms.

Curtis, “the dynamics” of SDI began to change and “it wasn’t that comfortable anymore.” 28 Ms.

Aldridge echoed that sentiment, testifying that SDI “was just no longer a tight-knit group” and

“when Ron came into the picture, how everything changed.” 29 Based on all the overwhelming

credible evidence, however, it appears that the primary source of their disenchantment with Ronald

Dean was their having to comply with the new policies, procedures, and job performance

requirements implemented by Ronald Dean. In addition, both witnesses testified that Ronald and




25
   See Adv. No. 16-4147, ECF No. 157, 4/24/18 Trial Transcript at 122-123 (Ronald Dean testimony).
26
   Id.
27
   Patsy Curtis is Nedra Dean’s aunt and was instrumental in raising Nedra Dean. Although Ms. Curtis was a witness
for John Lester, Ms. Curtis testified, “Nedra was an awesome person to work with.” Adv. No. 16-4147, ECF No. 143,
3/6/2018 Trial Transcript at 217.
28
   See Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 219.
29
   See Adv. No. 16-4147, ECF No. 144, 3/7/18 Trial Transcript at 17.


                                                        9
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43             Page 10 of 70



 Nedra Dean fired them in 2012. 30 Although the testimony of Ms. Curtis and Ms. Aldridge

 appeared authentic and heartfelt, neither witness provided any credible evidence to support any of

 the Lester & SDI Claims in the Liquidation Complaint or Discharge Complaint.

         Several witnesses contradicted the testimony of Ms. Curtis and Ms. Aldridge regarding

 Ronald Dean’s impact and influence on SDI. Specifically, Bradley Morris, Clarissa Morris,

 Constance Lumpkin, Sandra Walker, Cheryl Long, and Luis Figueora each testified that Ronald

 Dean exhibited an excellent work ethic and was a positive mentor. Although much of the

 testimony from these witnesses did not have a direct bearing on any of the Lester & SDI Claims

 or the Dean Claims, their credible testimony provided evidentiary support bolstering this Court’s

 analysis and scrutiny of the testimony provided by John Lester, Nedra Dean, and Ronald Dean.

 For example, John Lester testified that he was intimately involved in all aspects of SDI, including

 contract procurement. He further testified that in the late summer of 2012, Ronald and Nedra Dean

 instructed SDI employees to withhold information from him or they would risk termination. The

 credible testimony from these witnesses, however, contradicts John Lester’s allegations and

 testimony.

         Bradley Morris was an employee at SDI’s Maryland office intermittently between 2010

 and 2014. Mr. Morris was involved in recruiting and credentialing of medical staff candidates,

 business development, and contract proposal writing, among other responsibilities. Mr. Morris

 credibly testified that he was aware that John Lester was an owner of SDI but he had never spoken

 to or exchanged email communications with John Lester and that John Lester never participated

 on a conference call or in a meeting attended by Mr. Morris. In addition, Mr. Morris did not know


 30
    Nedra Dean denies firing Ms. Curtis, and the evidence established that Ms. Curtis continued to work for SDI after
 her alleged August 2012 firing.
                                                         10
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43           Page 11 of 70



 what, if anything, John Lester did for SDI. Finally, Mr. Morris could not even identify John Lester

 in the courtroom (even though John Lester was siting about ten feet from Mr. Morris as he was

 testifying). On the other hand, Mr. Morris testified that he had worked extensively with Nedra

 Dean and Ronald Dean and was extremely complimentary of their work ethic, mentoring, training,

 and support. In addition, Mr. Morris credibly testified that neither Nedra Dean nor Ronald Dean

 ever instructed or requested that he not communicate with or withhold any information from John

 Lester.

            Clarissa Morris 31 was an employee at the SDI Maryland office from December 2012

 through September 2013 as a receptionist and administrative assistant to Nedra Dean. During her

 brief employment at SDI, she never had any contact with John Lester and she, too, could not

 identify John Lester in the courtroom. Ms. Morris also testified credibly that neither Ronald Dean

 nor Nedra Dean ever instructed or requested that she not communicate with or withhold any

 information from John Lester.

            Constance Lumpkin was the Director of Business Development at SDI from 2010 through

 2015. Ms. Lumpkin testified credibly that throughout the entire time she worked at SDI, she never

 saw John Lester contribute in any meaningful way to SDI. Ms. Lumplin also testified credibly

 that neither Nedra Dean nor Ronald Dean ever instructed or requested that she not communicate

 with or withhold any information from John Lester.

            Sandra Walker worked for SDI from 2008 through 2015. While working at SDI, Ms.

 Walker served as a project manager and worked in human resources, accounting, and payroll.

 Prior to joining SDI, Ms. Walker had a distinguished career in the United States Air Force from



 31
      Clarissa Morris and Bradley Morris were married in 2013 in a ceremony performed by Ronald Dean.
                                                         11
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43             Page 12 of 70



 1993 until 2001. While serving in the United States Air Force, Ms. Walker held a security

 clearance as her duties included, in part, scheduling many flights for presidential cabinet members,

 members of congress, and the First Lady. Ms. Walker also testified that throughout the entire time

 she worked for SDI, John Lester was not intimately involved with SDI. She also testified that on

 the handful of occasions that she did try to contact John Lester, it was frustrating “because I

 wouldn’t be able to contact him.” 32 Ms. Walker also testified credibly that neither Nedra Dean

 nor Ronald Dean ever instructed or requested that she not communicate with or withhold any

 information from John Lester. Ms. Walker also went to the Dallas office in September or October

 2012 to box up some files and records to send from Dallas to Maryland. 33 John Lester and Ms.

 Patsy were in the office and they chatted with Ms. Walker during this visit. John Lester did not

 protest or ask why she was boxing up certain of SDI’s records.

          Cheryl Long worked for SDI from January 2013 through 2014. Prior to joining SDI, Ms.

 Long was employed by the United States Department of State, where she held a top-secret

 clearance as a community liaison officer and then promoted to a political assistant. At SDI, Ms.

 Long served as a project manager on the contract with Walter Reed National Military Medical

 Center in Bethesda, Maryland (“Walter Reed”). The Walter Reed contract was SDI’s largest and

 most lucrative contract in its history. SDI had responsibility to staff over thirty different

 departments throughout Walter Reed. Ms. Long testified that throughout the entire time she

 worked for SDI, she had never met nor interacted with John Lester. She further testified that John


 32
   Adv. No. 16-4147, ECF No. 158, 4/25/18 Trial Transcript at 34.
 33
    Id. at 88. Nedra Dean, throughout the trial, complained mightily about alleged fake invoices that she discovered
 after reviewing the transferred files. Despite all the time she spent on this issue, she never “connected the dots” to
 show how that evidence was relevant to her claims or her defense against the Lester & SDI Claims. The Court’s best
 educated guess, however, is that Nedra Dean is alleging that John Lester was manufacturing fake invoices to somehow
 harm SDI. As explained below, Nedra Dean does not have standing to pursue SDI’s alleged claims against John
 Lester.
                                                          12
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43            Page 13 of 70



 Lester was never involved with the Walter Reed contract and she, too, could not identify John

 Lester in the courtroom. Ms. Long also testified credibly that neither Nedra Dean nor Ronald

 Dean ever instructed or requested that she not communicate with or withhold any information from

 John Lester.

         SDI employed Luis Figueroa from 2013 through 2014, but as noted below, Mr. Figueroa

 worked closely with Ms. Long and SDI on the Walter Reed contract beginning in 2012. Mr.

 Figueroa obtained a bachelor’s degree in management studies and a master’s degree in human

 resources. Prior to joining SDI, Exhibit Arts employed him as an administrative assistant and then

 as an assistant program manager. Exhibit Arts was the company that held the Walter Reed staffing

 contract before SDI won the Walter Reed contract in 2012. After SDI won the Walter Reed

 contract in 2012, Exhibit Arts subcontracted with SDI to perform some duties for the Walter Reed

 contract. While Mr. Figueroa worked for Exhibit Arts, he also worked closely with SDI and Ms.

 Long in particular. When SDI was under-bid for the Walter Reed contract in October 2013, SDI

 hired Mr. Figueroa to work in accounting and human resources. His duties at SDI included

 processing accounts receivable and accounts payable, in-processing new employees, and sending

 accounts receivable invoices. Mr. Figueroa testified that he interacted with John Lester only a

 couple of times and that he had never personally met John Lester. He further testified that John

 Lester was never involved with the Walter Reed contract and he never observed John Lester

 actively participating in SDI’s business. 34 Mr. Figueroa also testified credibly that he never

 recalled Nedra Dean or Ronald Dean instructing or requesting that he not communicate with or

 withhold any information from John Lester. But on at least one occasion, Mr. Figueroa testified


 34
    Although John Lester can point to certain emails in the record to show he was working at times, the overwhelming
 evidence supports Nedra Dean’s claims that he had largely abandoned his management duties.
                                                         13
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43            Page 14 of 70



 that he did refuse to provide John Lester with SDI financial documentation from QuickBooks

 because he did not know who John Lester was, and he was not comfortable providing such

 information to someone with whom he was not familiar. 35 Mr. Figueroa testified credibly that his

 refusal to provide such information to John Lester was on his own accord and not pursuant to

 instructions from Nedra Dean or Ronald Dean. 36

 D.      Disputes between John Lester and the Deans develop in 2012

         Beginning in the summer of 2012, disputes and disagreements between John Lester and

 the Deans began to develop and accelerated quickly. Many of the disagreements constitute the

 basis of the general and specific allegations asserted by and between the parties in the Liquidation

 Complaint and Discharge Complaint. The Court will address those allegations and claims below.

                                        IV. ANALYSIS

 A.      The Lester & SDI Claims against Nedra Dean in the Liquidation Complaint

         The Court first will address the Lester & SDI Claims against Nedra Dean. John Lester

 and/or SDI assert eight causes of action against Nedra Dean in the Liquidation Complaint. 37

         1. First Count: Violating John Lester’s Statutory Right to Manage and Perform his
            Management Duties

         John Lester makes eleven allegations in support of his claim that Nedra Dean prevented

 him from performing his duties under the Operating Agreement and violated his statutory and

 contractual right to manage SDI.




 35
    See Adv. No. 16-4147, ECF No. 165, 5/14/18 Trial Transcript at 278-279 (Luis Figueroa testimony).
 36
    Id. at 280, 283-284.
 37
    Adv. No. 17-4004, ECF No. 11.
                                                        14
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43            Page 15 of 70



                           a)       Allegation: In August 2012, Nedra Dean and Ronald Dean
                                    specifically instructed all employees working in SDI’s Frederick,
                                    Maryland office to both stop communications with Lester and stop
                                    providing Lester information regarding SDI’s business dealings or
                                    the employees would face dire consequences, i.e., termination.

         There is no credible evidence to support this allegation. As previously noted, many former

 employees from SDI’s Frederick, Maryland office credibly testified that neither Nedra Dean nor

 Ronald Dean instructed any of them to stop communicating with or to withhold information from

 John Lester. There is no credible evidence to corroborate John Lester’s allegation.

                           b)       Allegation: During August 2012, Dean deactivated Lester’s SDI
                                    email account. Accordingly, Lester has been unable to receive or
                                    send e-mail communications from his official SDI e-mail account.

         There is no credible evidence to support this allegation. John Lester testified that in August

 2012, Nedra Dean “cut off my company email, john@staffingtheglobe” 38 and that Nedra Dean

 “took away my email access, the company email account . . . she had the passwords, codes to get

 in the system. So she says, well, you have been using some other – the other email account for a

 while. You need to go back to using that one.” 39

         Contrary to John Lester’s testimony, the credible evidence established that John Lester’s

 company email account had not been deactivated. Rather, the evidence established that Laurie

 Aldridge was the SDI employee responsible for setting-up SDI’s email accounts and maintaining

 all email account passwords. 40 In addition, Ms. Aldridge admitted during cross-examination that

 in August 2012, she surreptitiously gave all the SDI email account passwords to John Lester’s

 administrative assistant, Patsy Curtis. 41


 38
    Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 59.
 39
    Adv. No. 16-4147, ECF No. 156, 4/23/18 Trial Transcript at 70.
 40
    See generally Adv. No. 16-4147, ECF No. 144, 3/7/18 Trial Transcript at 112-17 (Laurie Aldridge testimony).
 41
    Id. at 114.
                                                        15
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43         Page 16 of 70



         Further, Sandra Walker credibly testified that Nedra Dean properly instructed all SDI’s

 employees to use only SDI’s secure business email accounts rather than unsecure personal email

 accounts.    This instruction came after Nedra Dean discovered that an SDI employee was

 automatically forwarding all of her SDI business emails to her personal email account. Ms. Walker

 testified that Nedra Dean “was really leery about that,” and as a result, Nedra Dean prudently

 instructed everyone to start using “our business email versus the personal emails and not to have

 any personal emails with Staffing Dynamics information in it.” 42 In addition, Ms. Walker testified

 that Nedra Dean sent an email to staff specifically asking that they “email [John Lester] at

 john@staffingtheglobe and not to email him at his personal email.” 43 Ms. Walker further testified

 that she remembered “[Nedra Dean] asking John to use his company email.” 44 The evidence is

 replete with exhibits that confirm John Lester was receiving and sending SDI related emails

 throughout 2012-2015 at both his unsecure personal email account and his SDI business email

 account.

                           c)      Allegation: During the same time period [August 2012], without
                                   notice or Lester’s consent, Dean made unilateral decisions to
                                   terminate key personnel in SDI’s principal office located in Dallas,
                                   Texas, where Lester worked. She also terminated employees in
                                   SDI’s Frederick, Maryland office where Dean worked; again
                                   without first discussing the decision with Lester or obtaining his
                                   approval.

         This allegation has no merit. John Lester testified that in August 2012, Nedra and Ronald

 Dean “terminated two employees, two of the three employees that we had in the . . . SDI Dallas,

 Texas office, that being our accountant technician and our administrative/assistant bookkeeping


 42
    Adv. No. 16-4147, ECF No. 158, 4/25/18 Trial Transcript at 36 (Sandra Walker testimony).
 43
    Id. at 32-33.
 44
    Id. at 33.


                                                        16
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43              Page 17 of 70



 person.” 45 John Lester further testified that Nedra and Ronald Dean wrongfully terminated Laurie

 Aldridge in the Frederick, Maryland office “for reportedly allegedly trying to set up a competing

 business against SDI.” 46

          The credible evidence, however, reveals that Ronald Dean (i) had the authority as Chief

 Operating Officer to terminate underperforming employees; 47 (ii) gave each of the terminated

 employees advanced notice of their poor work performance with an opportunity to rectify their

 poor work performance; 48 and (iii) provided John Lester with advance notice of the terminations.49

 In addition, Ronald Dean specifically testified the he, and not Nedra Dean, terminated the two

 Dallas employees. 50 This uncontroverted testimony is important because even if the terminations

 were somehow improper (and to be clear, the Court does not find that the terminations by Ronald

 Dean were improper); there is no credible evidence in the record that Nedra Dean, the defendant

 in this case, terminated either of the two Dallas SDI employees. Further, the evidence suggests

 that John Lester did not believe the terminations were improper by his actions and subsequent

 acquiescence. 51 Finally, even if Nedra Dean had wrongfully terminated the SDI employees, John

 Lester and SDI failed to establish or prove any damages resulting from the asserted breach.



 45
    Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 60. The third employee in Dallas was Patsy Curtis, who
 continued to work for SDI.
 46
    Id. at 84.
 47
    The firing of employees does not constitute a “Major Decision” subject to Section 3.02 of the Operating Agreement.
 48
    See Adv. No. 16-4147, ECF No. 157, 4/24/18 Trial Transcript at 170 (Ronald Dean testimony: “I gave them a letter
 of reprimand and I gave them 30 to 60 days to get their act together. And the reason they were fired was because we
 almost lost the Indian Health contract simply because they didn’t follow your instructions for credentialing.”).
 49
    See id. at 169-70 (Ronald Dean testimony: “[John Lester] said, Ron, I think you need to warn Patsy and Laurie
 before you fire them . . . Before you fire them. Well, I warned them.”).
 50
    See Adv. No. 16-4147, ECF No. 163, 5/16/18 Trial Transcript at 14 (Ronald Dean testimony).
 51
    See id. at 16-17 (Ronald Dean testimony: “Q. So John Lester was involved. He knew that there was a layoff. And
 then John Lester is the one, he knew of your concerns about the Dallas employees. He told you before you fired them,
 or terminated them, to be sure to put something in writing; is that correct? A. He certainly did. Q. Then after the

                                                         17
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43              Page 18 of 70



                            d)       Allegation: On or about January 31, 2013, Dean with the assistance
                                     of her husband, Ronald Dean, unilaterally shut down SDI’s
                                     principal place of business located in Dallas, Texas. Without notice
                                     or Lester’s consent, the Deans removed all furniture, fixtures, files,
                                     and equipment, including the computers, as well as Lester’s SDI
                                     files.

          This allegation has no merit. John Lester unpersuasively testified, with no other credible

 corroborating evidence, that “[Nedra Dean] closed the Dallas, the SDI Dallas office without any

 discussion or notice to me and removed all of the assets, removed everything, the computers, the

 files. My computer, my files. Everything in that office, she moved.” 52

          The overwhelming credible evidence contradicts John Lester’s version concerning the

 closure of SDI’s Dallas office. Lisa Love credibly testified 53 that she and Nedra Dean made an

 unannounced visit to the SDI Dallas office in January 2013. When they arrived at the SDI Dallas

 office, no SDI employees were in the office. They also discovered that the telephone lines were

 disconnected, the refrigerator in the lunchroom was unplugged, and the last message recorded on

 the receptionist’s message pad was dated several months earlier. They also confirmed with

 building security that no one had been in the office for months.

          Finally, John Lester’s own exhibits contradict his testimony. For example, in response to

 a complaint by an outside auditor that John Lester was non-responsive to her request to schedule

 a Workers Compensation premium audit, John Lester justified his failure to respond by stating,

 “the Dallas office was closed and inaccessible via phone, etc., by the target date.” 54 The target




 terminations occurred, did Mr. Lester then take you to dinner? A. He did, yes . . . He didn’t refute what had occurred,
 nor did he challenge it”).
 52
    See Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 63 (John Lester testimony).
 53
    See generally Adv. No. 16-4147, ECF No. 165, 5/14/18 Trial Transcript at 40-46 (Lisa Love testimony).
 54
    See Pls.’ Ex. 136 at 1-2.
                                                          18
Case 16-04147-mxm Doc 177 Filed 09/29/18              Entered 09/29/18 16:33:43      Page 19 of 70



 date referenced in John Lester’s email was prior to the date Nedra Dean and Lisa Love discovered

 John Lester had abandoned the office.

        Although the evidence suggests that John Lester had abandoned the SDI Dallas office

 sometime in 2012, SDI files remained in the unoccupied office space in unlocked file drawers in

 January 2013. Such unsecured files included highly confidential SDI business and financial

 records, as well as sensitive and confidential employee records including social security numbers,

 HIPPA related information, resumes, and confidential federal government documents.

 Upon discovering that furniture, equipment, and confidential and sensitive SDI files had been left

 in an unsecured and unoccupied office space, Nedra Dean made immediate arrangements to

 transfer the furniture, equipment, and records to a secure location in Maryland. John Lester’s

 actions regarding the SDI files were reckless and irresponsible. On the other hand, Nedra Dean’s

 actions to secure the sensitive and confidential files were prudent and justified. Finally, even if

 Nedra Dean had wrongfully closed the Dallas, Texas office and wrongfully removed the records,

 equipment, and furniture, John Lester and SDI failed to establish or prove any damages resulting

 from the asserted breach.

                       e)      Allegation: More importantly, on or about January 31, 2013,
                               without Lester’s knowledge or consent, Dean transferred 99% of
                               SDI’s funds to separate bank accounts, which do not require
                               Lester’s signature. Further, Lester neither has access to, nor does
                               he receive notifications regarding the activity on these accounts.
                               These unauthorized bank accounts are numbered: 1492010531;
                               7404164019; and 6176108212, all with Wells Fargo Bank, N.A.

        This allegation has no merit. John Lester testified that—

        in January of 2013, [Nedra Dean] took over $400,000 from our duly-authorized
        dual-signatory bank account from Bank of America, where she and I were the dual
        signatories on. Unbeknownst to me, she took the funds and she took them and
        moved them to a bank, which I didn't know where they were. I didn’t have access.
        I didn’t have signatory control. I did not approve the removal of those funds to
                                                 19
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43           Page 20 of 70



         wherever they were at the time. I was able to find out later where they were. And
         I was not allowed access or signatory on those accounts until the temporary
         injunction order of December 17, 2014. So, from January 2013 to December 17,
         2014. 55

         The evidence established that on January 31, 2013, the Bank of America account ending

 in 9751 56 had a balance of $402,577.50. That Bank of America account was then closed, and the

 funds were deposited into Wells Fargo account ending in 8212. 57 A few weeks later, Wells Fargo

 changed the account ending in 8212 to a new number ending in 0531. 58 Shea Dersham, a regional

 bank premier banker for Wells Fargo, testified that the transfer from 8212 to 0531 was necessary

 due to a Wells Fargo error categorized as a “lost/stolen transfer.” 59

         Furthermore, Nedra Dean’s actions regarding bank accounts do not fall within the

 mandates of Section 3.02 of the Operating Agreement, which requires that all members approve

 “Major Decisions.” Rather, bank account related actions fall squarely within Section 3.01(ix) of

 the Operating Agreement, which specifically authorizes any manager of SDI “to open and maintain

 bank accounts on behalf of the Company.” 60 Therefore, Nedra Dean, as a manager of SDI, was

 authorized to open and maintain the Wells Fargo bank accounts on behalf of SDI. In addition,

 there is no provision in the Operating Agreement requiring John Lester’s approval to open an SDI

 bank account or that he be given dual-signatory authority for SDI bank accounts. Moreover, John

 Lester now has control of SDI and its bank accounts. Finally, even if such approval and dual-


 55
    Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 62 (John Lester testimony).
 56
    See Def.’s Ex. TT at 16.
 57
    See Def.’s Ex. KK; see also Adv. No. 16-4147, ECF No. 163, 5/16/18 Trial Transcript at 19 (Ronald Dean
 testimony).
 58
    See Def.’s Exs. KK, PP.
 59
    See Adv. No. 16-4147, ECF No. 166, 5/15/18 Trial Transcript at 127 (Shea Dersham testimony). A “lost/stolen
 transfer” occurs, for example, when a customer’s account number becomes compromised. The customer is provided
 with a new account number, but the account includes the transaction history from the prior account number. Id. at
 106.
 60
    See Pls.’ Ex. 3, § 3.01(ix).
                                                        20
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43             Page 21 of 70



 signatory requirement existed, there is no credible evidence that Nedra Dean benefitted, or that

 John Lester or SDI suffered damages, from any alleged misconduct by Nedra Dean.

                           f)       Allegation: In or about July 2013, Nedra Dean and Ronald Dean
                                    unilaterally made the decision to work with their accountant,
                                    Melinda Sechler (“Sechler”), to audit SDI’s books and prepare and
                                    file tax returns on SDI’s behalf. Prior to retaining Sechler, Dean
                                    did not discuss her decision to audit SDI’s books with Lester, who
                                    is identified under the Operating Agreement as the Tax Matters
                                    Partner and the only Manager who had the authority to handle
                                    SDI’s tax matters.

         These allegations have no merit. John Lester’s own testimony and exhibits contradict this

 allegation. John Lester testified, “I came down and interviewed CPA Sechler. And I deemed her

 to be okay, and we did engage her to prepare our 2010 tax returns.” 61 Moreover, Ms. Sechler

 continued to work on various engagements on behalf of SDI with John Lester’s knowledge,

 approval, and participation from 2010 through early 2013. 62 Finally, there is no evidence in the

 record remotely supporting this allegation. To allege that Nedra and Ronald Dean “unilaterally

 made the decision to work with their accountant, Melinda Sechler” belies the overwhelming

 evidence in the record to the contrary, and it (together with his unbelievable testimony on other

 issues) undermines John Lester’s overall credibility. Finally, even if there were a scintilla of

 evidence to support this allegation, there is no credible evidence in the record that Nedra Dean

 benefitted, or that John Lester or SDI suffered damages, from any such alleged misconduct by

 Nedra Dean.




 61
   Adv. No. 16-4147, ECF No. 148, 3/26/18 Trial Transcript at 338.
 62
    See Def.’s Ex. GGG; Pls.’ Exs. 141, 145, 147, 148; see also Adv. No. 16-4147, ECF No. 149, 3/27/18 Trial
 Transcript at 29-30 (John Lester testimony that Ms. Sechler prepared a chart of accounts for SDI, prepared the SDI’s
 tax returns, and she helped formulate and prepare the QuickBooks system in 2011 and 2012); see also Def.’s Ex. G at
 11 (deposition transcript of Ms. Sechler, reflecting she did work for SDI from 2010 until sometime in 2013).
                                                         21
Case 16-04147-mxm Doc 177 Filed 09/29/18             Entered 09/29/18 16:33:43      Page 22 of 70



                       g)     Allegation: Upon information and belief, on or about July 2013,
                              Dean filed a false and incorrect tax return on SDI’s behalf. Further,
                              upon information and belief, Dean expended SDI funds to pay
                              Sechler for her services.

        This allegation has no merit. There is not a shred of credible evidence in the record to

 support this allegation of wrongdoing. As noted above, the credible evidence reflects that SDI,

 with the knowledge and approval of John Lester, engaged Ms. Sechler to prepare and file tax

 returns on behalf of SDI. Although there was passing testimony by John Lester that SDI’s federal

 tax returns for 2012, 2013, 2014, and 2015 have been or may need to be amended, there was no

 evidence in the record that Nedra Dean was responsible for having filed a false or incorrect tax

 return on SDI’s behalf. Furthermore, even if SDI did make payments to Ms. Sechler, the

 overwhelming credible evidence shows that SDI engaged Ms. Sechler to perform tax and

 accounting services on behalf of SDI. Finally, there is no credible evidence in the record that

 Nedra Dean benefitted, or that John Lester or SDI suffered damages, from any such alleged

 misconduct by Nedra Dean.

                       h)     Allegation: Shortly thereafter, Lester requested a copy of the tax
                              return and the financial information used to create said return,
                              however, Dean refused to provide the information.

        There is no credible evidence to support this allegation. Even if there were a scintilla of

 evidence to support this allegation, there is no credible evidence in the record that Nedra Dean

 benefitted, or that John Lester or SDI suffered damages, from any such alleged misconduct by

 Nedra Dean.




                                                22
Case 16-04147-mxm Doc 177 Filed 09/29/18              Entered 09/29/18 16:33:43       Page 23 of 70



                        i)     Allegation: Upon information and belief, Dean filed incorrect tax
                               returns and provided the same erroneous data to the SBA in
                               connection with SDI’s Annual Report submitted in January 2014,
                               and may file an erroneous Annual Report in January 2015.

        There is no credible evidence to support this allegation. Moreover, there is no credible

 evidence in the record that Nedra Dean benefitted, or that John Lester or SDI suffered damages,

 from any such alleged misconduct by Nedra Dean.

                        j)     Allegation: Upon information and belief, from 2011 to the present,
                               Dean and Ronald Dean have used SDI assets for their personal use,
                               including but not limited to, the use of the company’s credit cards to
                               pay for items such as groceries, dry cleaning, meals, car repair, and
                               non-SDI related travel. The Deans have failed to reimburse the
                               company for these personal expenses. This also violates the
                               eligibility requirements under the SBA Program.

        The Court will address these allegations in more detail in section IV.A.3 below regarding

 alleged breaches of fiduciary duties.

                        k)     Allegation: Upon information and belief, Dean has not informed
                               the SBA of the following actions: (1) ousting Lester from SDI; (2)
                               expanding her husband’s role in managing and asserting control
                               over SDI, or (3) filing a lawsuit against Lester and former
                               employees of SDI. All of Dean’s actions directly impact SDI’s
                               ability to maintain its SBA Certification and retain federal contracts
                               for healthcare personnel worth millions of dollars.

        These allegations have no merit. As detailed above, Nedra Dean never ousted John Lester

 from SDI. Instead, the overwhelming evidence supports the conclusion that John Lester largely

 abandoned his duties, and the Deans—except as specifically noted in this Opinion—did what they

 could to make SDI succeed. Ronald Dean properly exercised the authority John Lester and Nedra

 Dean gave him as Chief Operating Officer. There is no credible evidence that Nedra Dean did not

 inform the SBA properly regarding SDI’s affairs or that John Lester or SDI suffered damages as a

 result of Nedra Dean’s state court lawsuit against Lester that she dismissed voluntarily. The Court


                                                 23
Case 16-04147-mxm Doc 177 Filed 09/29/18                           Entered 09/29/18 16:33:43   Page 24 of 70



 will discuss these issues in greater detail below when analyzing John Lester’s and SDI’s §

 523(a)(6) claims, but the evidence established that SDI’s loss of contracts and 8(a) SBA

 certification resulted from SDI’s failing business, mutual personal animosity between the parties,

 and from competition in the market-place when bidding on contracts, rather than from any

 unauthorized or unilateral actions taken by Nedra Dean.

            2. Second Count: Breach of Contract

            John Lester and SDI next assert breach-of-contract claims against Nedra Dean. “Under

 Texas law, a party asserting breach of contract must prove: (1) the existence of a valid contract;

 (2) that the [party] performed or tendered performance; (3) that the other party breached the

 contract; and (4) that the party was damaged as a result of the breach.” 63

            John Lester and SDI allege that Nedra Dean breached the Major Decision Clause of the

 Operating Agreement in numerous ways.

                               a)       Allegation: Nedra Dean made a unilateral decision in August 2012
                                        to shut off Lester’s access to his SDI email account.

            For the same reasons described above, this allegation has no merit.

                               b)       Allegation: Nedra Dean altered and concealed SDI’s financial
                                        books and records without Lester’s knowledge and consent.

            For the same reasons described above, this allegation has no merit. To the extent John

 Lester is complaining of other alleged altering and concealing of records not already discussed

 above, the Court finds no credible evidence to support such allegations.

                               c)       Allegation: Nedra Dean usurped Lester’s role as the Tax Matters
                                        Partner by excluding him from the handling and preparation of
                                        SDI’s 2012 and 2013 tax returns.

            For the same reasons described above, this allegation has no merit.


 63
      City of Dallas v. Delta Airlines, Inc., 847 F.3d 279, 289 (5th Cir. 2017).
                                                              24
Case 16-04147-mxm Doc 177 Filed 09/29/18              Entered 09/29/18 16:33:43       Page 25 of 70



                        d)     Allegation: Nedra Dean closed SDI’s principal office in Dallas,
                               Texas and moved all the fixtures, furniture, and files to SDI’s office
                               in Fredrick, Maryland.

        For the same reasons described above, this allegation has no merit.

                        e)     Allegation: Nedra Dean instructed employees and SDI’s CPA not
                               to speak or communicate with Lester about SDI business matters.

        For the same reasons described above, this allegation has no merit.

                        f)     Allegation: Nedra Dean withdrew SDI funds from company bank
                               accounts and deposited into a new accounts that Lester could not
                               access.

        For the same reasons described above, this allegation has no merit.

                        g)     Allegation: Nedra Dean terminated key personnel in SDI’s
                               principal office located in Dallas.

        For the same reasons described above, this allegation has no merit.

                        h)     Allegation: Nedra Dean took over the accounting practices and tax
                               related matters of SDI in 2012 and 2013.

        For the same reasons described above, this allegation has no merit.

                        i)     Allegation: Nedra Dean terminated key personnel in Maryland
                               office.

        For the same reasons described above, this allegation has no merit.

                        j)     Allegation: Nedra Dean used SDI’s assets for her and her
                               husband’s personal gain.

        The Court will address these allegations in more detail in section IV.A.3 below regarding

 alleged breaches of fiduciary duties.




                                                 25
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43             Page 26 of 70



                           k)       Allegation: Nedra Dean made expenditures outside of SDI’s
                                    approved budget and without Lester’s knowledge or approval.

           This allegation appears to be a restatement of allegation j), above. The Court will address

 these allegations in more detail in section IV.A.3 below regarding alleged breaches of fiduciary

 duties.

           3. Third Count: Breach of fiduciary duty

           John Lester and SDI next assert breach-of-fiduciary-duty claims against Nedra Dean. As

 a preliminary matter, Nedra Dean did not formally concede that she owed a fiduciary duty to a

 fellow SDI member (John Lester), as opposed to the unquestionable fiduciary duty she owed to

 SDI. John Lester did not plead or prove an informal fiduciary relationship between John Lester

 and Nedra Dean to support a finding that Nedra Dean owed him a fiduciary duty. 64

           Generally, the elements of a claim for breach of fiduciary duty are (1) the existence of a

 fiduciary duty, (2) breach of the duty, (3) causation, and (4) damages. 65 Although the Texas

 Supreme Court has recognized that a plaintiff may not need to prove actual damages when seeking

 equitable relief, the court has reaffirmed that a plaintiff must show causation and actual damages

 when asserting a claim for the loss of money. 66 In their breach-of-fiduciary-duty count, John

 Lester and SDI allege, “As a proximate result of Lester’s breach of fiduciary duty, Lester and SDI

 have suffered economic harm in an amount to be proven at trial.” 67 John Lester and SDI also seek




 64
    See Fed. Ins. Co. v. Rodman, 2011 WL 5921529 (N.D. Tex. Nov. 29, 2011) (stating that there is no formal fiduciary
 relationship created as a matter of law between members of an LLC, but recognizing that an informal fiduciary
 relationship may arise under particular circumstances where there is a close, personal relationship of trust and
 confidence).
 65
    First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 220 (Tex. 2017).
 66
    See Id. at 221.
 67
    Liquidation Complaint, Adv. No. 17-4004, ECF No. 11 ¶ 35.


                                                         26
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43              Page 27 of 70



 to have this economic claim declared nondischargeable, as discussed below. Therefore, John

 Lester and SDI must prove damages to support their breach-of-fiduciary-duty claims.

          John Lester and SDI allege that Nedra Dean breached her duties of care, honesty, undivided

 loyalty, and fidelity 68 by “her self-dealing and usurping business opportunities as described herein,

 including, but not limited to those acts of self-dealing designed to divert business opportunities

 away from SDI to Dean and her family.” 69 John Lester and SDI do not specify the alleged breaches

 of fiduciary duty, but the Court assumes that John Lester and SDI are referring to the same self-

 dealing allegations covered above with respect violations of John Lester’s right to manage and

 perform his management duties, and breaches of contract. The Court already addressed most of

 those allegations and found they had no merit.

          The Court next will address the Consultant’s Report of Lori K. Orta, 70 and the Nations

 Professional Staffing Services transfer of the MTC Medical contract 71 to RL Dean and Associates,

 LLC.

                            a)       Consultant’s Report

          On September 17, 2015, before the Liquidation Complaint was removed to this Court, the

 state court entered an order granting John Lester’s unopposed motion to appoint Lori K. Orta as

 an independent auditor to “(a) Conduct a forensic audit and accounting of SDI for the years 2012,

 2013, and 2014; and (b) Determine a present valuation of SDI taking into account any necessary



 68
    Id. ¶ 33.
 69
    Id. ¶ 34.
 70
    Plaintiffs refer to Ms. Orta’s report and findings in their Discharge Complaint, but they do not mention her report
 or findings in their Liquidation Complaint. Nevertheless, the Court will discuss her report here first because it
 addresses the Liquidation Complaint allegations that Nedra Dean used SDI’s assets for her and her husband’s personal
 gain, including expenditures that Lester allegedly did not authorize.
 71
    Pls.’ Exs. 70, 71, and 197.


                                                          27
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43   Page 28 of 70



 credits or off-sets for either Lester or Dean that may be discovered in the audit for years 2012,

 2013 and 2015.” 72

          Ms. Orta completed her Consultant’s Report on December 3, 2016, after Nedra Dean’s

 bankruptcy petition date. 73 According to John Lester and SDI, “Pursuant to the Audit Report. . .

 the Defendant misappropriated Lester and SDI’s assets for personal use and personal gain.” 74 The

 Consultant’s Report is not so absolute, however. The report notes that Ms. Orta was “not engaged

 to and did not conduct a review of compliance matters of SDI LLC’s business operations, internal

 controls over financial reporting or accounting office operations.” 75 Moveover, in many instances,

 Ms. Orta recommended follow up investigation regarding the propriety of the noted transactions.

 Finally, for reasons that the parties and Ms. Orta dispute, Nedra Dean did not receive a draft of the

 report for review and comment on the questioned transactions, and the parties contest whether Ms.

 Orta reviewed several boxes of “source documents” that Nedra Dean gave Ms. Orta for her

 investigation. Although the Court rejects Nedra Dean’s allegations that Ms. Orta fraudulently

 conspired with John Lester to produce the report, the Consultant’s Report itself is less than

 thorough and complete.

          In support of their claims, John Lester and SDI highlight a number of matters described in

 the Consultant’s Report. The Court addresses these items in turn, starting with items where the

 Consultant’s Report found no adverse effect on either party’s capital account, even though John

 Lester and SDI spent significant time at trial complaining about them.




 72
    Pls.’ Ex. 14.
 73
    Pls.’ Ex. 16.
 74
    Pretrial Brief of Plaintiff John P. Lester at 6, Adv. No. 16-4147, ECF No. 58.
 75
    Consultant’s Report, Pls.’ Ex. 16 at 1.
                                                          28
Case 16-04147-mxm Doc 177 Filed 09/29/18                          Entered 09/29/18 16:33:43   Page 29 of 70



                                     (1)      Finding of no effect on Nedra Dean’s capital account:
                                              Cashier’s checks to buy a house

          According to the Consultant’s Report—

          In October 2013, a branch withdrawal in the amount of $300,000 was made. Upon
          inquiry of Dean and Lester, Ms. Dean indicated this was to purchase an SDI owned
          office. Receipt of subsequent support indicated the withdrawal was used to acquire
          cashier checks in the amount of $100,000 and $200,000 payable to Prosperity
          Financial (a mortgage company related to Ms. Dean’s sister). A copy of a contract
          was received from Ms. Dean referencing the funds to be held at Prosperity
          Financial. The name on the contract was R. Dean and N. Dean for a house in
          Maryland with a contract price of $1,050,000. In November 2013, the unused
          cashier checks were deposited back into SDI’s account and endorsed by N. Dean
          as not used for purpose intended.

          ....

          The funds came back into SDI’s account and therefore no net impact to the capital
          account. 76

          The parties dispute whether Nedra and Ronald Dean intended to purchase the house for

 purely personal use or instead as a “dual-use” home and office given SDI’s need for office space

 in Maryland. It is undisputed that on October 12, 2013, Nedra Dean withdrew $300,000 from

 Wells Fargo account 0531 77 with two cashier’s checks. 78 Then, on November 8, 2013, Nedra

 Dean deposited the two cashier’s checks back into Wells Fargo account 0531. 79 In the end,

 regardless of Nedra and Ronald Dean’s original intent regarding the anticipated use of the

 $300,000, the Consultant’s Report found no net impact on Nedra Dean’s capital account, and there




 76
    Consultant’s Report, Pls.’ Ex. 16 at 5 & Schedule III.
 77
    Pls.’ Ex. 191; Def.’s Ex. Q.
 78
    Pls.’ Exs. 189, 190.
 79
    Pls.’ Ex. 192, Def.’s Ex. R at 2.


                                                             29
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43           Page 30 of 70



 is no credible evidence of any damages suffered by John Lester or SDI from this failed

 transaction. 80

                                   (2)      Finding of no effect on Nedra Dean’s capital account:
                                            October 2014 transfer of $6996.40

         According to the Consultant’s Report, “On October 8, 2014, a deposit totaling $6,996.40

 comprised of checks payable to SDI was deposited into R L. Dean and Associates account #9629.

 On October 28, 2014, an electronic transfer of $6,996.40 to account #0531 came in from account

 #9629 to properly deposit the funds into an SDI account.” 81

         Ronald Dean testified that he attempted to deposit the checks into an SDI account, but the

 Wells Fargo teller mistakenly deposited the funds into an R.L. Dean bank account, a recurring

 mistake Ronald Dean attributed to his name being associated with both the SDI bank account and

 the R.L. Dean account. 82 According to Ronald Dean’s credible testimony, when he noticed this

 mistake, he immediately returned the funds to SDI. The Consultant’s Report notes no adverse

 effect on Nedra Dean’s capital account from this transaction, and there is no credible evidence of

 damages suffered by John Lester or SDI from this transaction.

                                   (3)      No finding regarding an effect on Nedra Dean’s capital
                                            account: Credit card charges

         According to the Consultant’s Report, there were $290,250 in credit card charges that

 “were not substantiated with receipts to support [SDI] business purpose” and that “could be taken

 back against the capital account of the respective shareholders” who made the charges. 83 The


 80
    As noted below, Mr. Tannery’s expert report and testimony were not credible or persuasive. In addition, Wells
 Fargo account 0531 was a non-interesting bearing account, so SDI did not lose any interest income for the twenty-
 seven days the funds were outstanding in the form of the cashier’s checks. See Def.’s Exs. Q, R.
 81
    Consultant’s Report, Pls.’ Ex. 16 at 3.
 82
    Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 202; Adv. No. 16-4147, ECF No. 163, 5/16/18 Trial
 Transcript at 80-82.
 83
    Consultant’s Report, Pls.’ Ex. 16 at 5 & Schedule II.
                                                        30
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43              Page 31 of 70



 Consultant’s Report identified (generically, without specifics) $273,500 in charges made by Nedra

 or Ronald Dean, but the Consultant’s Report did not adjust Nedra Dean’s capital account; instead,

 Ms. Orta “recommend[ed] SDI work with its external CPA to determine next appropriate steps for

 substantiation of credit card charges as business expenses and appropriate[ly] charge each

 shareholder for unsubstantiated expenses.” 84 John Lester and SDI appear to have narrowed their

 claims from $273,500 to only $75,000. 85 Neither John Lester nor SDI offered any proof of the

 specific $75,000 in credit card charges that “possibly” could have been Nedra Dean’s personal

 charges.

          Although their testimony was general and did not cover specific charges (which is not

 surprising, since neither John Lester nor SDI offered evidence of any specific charges they

 contest), Nedra Dean and Ronald Dean both testified that all the disputed credit card charges were

 for SDI business purposes and that neither of them ever stole from the company. 86 Nedra Dean

 also testified that Ms. Orta never contacted her to ask about specific credit card charges, and Ms.

 Orta never explained exactly which credit card charges were unsubstantiated. There is no credible

 evidence to contradict the Deans’ testimony, and there is no credible evidence of any breach by

 Nedra Dean.

                                    (4)      $6,390 adjustment to Nedra Dean’s capital account

          Next, the Consultant’s Report concludes, “Ms. Dean’s total shareholder distributions from


 84
    Id. Schedule II.
 85
    “And conservatively, although the auditor found that there were over 273,000 between the defendant and her
 husband in unsubstantiated credit card charges, we estimated that possibly 75,000 of those credit card charges would
 be personal in nature.” Adv. No. 16-4147, ECF No. 175, 6/20/18 Trial Transcript at 27 (Plaintiffs’ closing arguments)
 (emphasis added).
 86
    See, e.g., Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 167-69; Adv. No. 16-4147, ECF No. 157,
 4/24/18 Trial Transcript at 225-26, 250; Adv. No. 16-4147, ECF No. 163, 5/16/18 Trial Transcript at 74; Adv. No.
 16-4147, ECF No. 170, 5/22/18 Trial Transcript at 20-21, 170, 173, 176.


                                                         31
Case 16-04147-mxm Doc 177 Filed 09/29/18                        Entered 09/29/18 16:33:43              Page 32 of 70



 SDI exceeded Mr. Lester’s shareholder distributions by approximately $421,000. See Capital

 Calculation Schedule II Ending Capital Balance for further details.” 87 The Court now addresses

 the components of the $421,000.

          First, Schedule II of the Consultant’s Report makes a $6,390 adjustment to Nedra Dean’s

 capital account “to properly reflect non-business expenditures to shareholder Dean.” 88 The

 Consultant’s Report does not explain what the expenditures are or when Nedra Dean allegedly

 made such expenditures. John Lester’s and SDI’s theory appears to be that if Ms. Orta adjusted

 Nedra Dean’s capital account based on unequal distributions, Nedra Dean must have breached the

 Operating Agreement or breached a fiduciary duty or hampered John Lester’s management rights.

 The Operating Agreement does not support this claim. Although the Agreement generally calls

 for distributions in accordance with the members’ respective percentage interests (i.e., 50/50),89

 the Operating Agreement also contemplates that prior interim, unequal distributions may need to

 be equalized using reserves created by SDI. 90                  In other words, the Operating Agreement

 contemplates the possibility of unequal interim distributions, subject to later true-ups to equalize

 them. Moreover, given the apparent limited due diligence Ms. Orta performed when determining

 whether expenditures were SDI expenditures or Nedra Dean’s personal expenditures, the Court

 cannot rely on her undetailed, unsubstantiated conclusion that these expenditures were Nedra

 Dean’s personal expenditures. There is insufficient credible evidence to support a breach of any



 87
    Consultant’s Report, Pls.’ Ex. 16 at 7. The Schedule II adjustments to Nedra Dean’s capital account of $6,390,
 $90,460, $151,122, $24,412, and $151,188—discussed below—less a Schedule II $2500 adjustment to Lester’s capital
 account, total $421,772. This calculation appears to be what the Consultant’s Report is referring to when it states that
 Nedra Dean’s distributions exceed Lester’s distributions by “approximately” $421,000.
 88
    Consultant’s Report, Pls.’ Ex. 16 at Schedule II.
 89
    Operating Agreement §§ 2.04(a), (c), Pls.’ Ex. 3.
 90
    Id. § 3.03.


                                                           32
Case 16-04147-mxm Doc 177 Filed 09/29/18                    Entered 09/29/18 16:33:43          Page 33 of 70



 kind based solely on unequal distributions. 91

                                   (5)     $90,460 adjustment to Nedra Dean’s capital account

         Schedule II of the Consultant’s Report makes a $90,460 adjustment to Nedra Dean’s capital

 account based on “Distributions 2014 per tax return to shareholder Dean.” 92 Ms. Orta elaborated

 in her testimony:

         The same thing, it walks down for the net loss that flows through individually, and
         it continues to walk down until there are other transactions that were distributions
         to the one shareholder that the other shareholder did not have. And you’ll see those
         on the ending capital adjustment. That’s the $90,460. So that’s the point at which
         different, obviously, distributions in different capital accounts would start rolling
         forward, because one shareholder or member took more out of the company from
         a personal basis than the other member or shareholder did. So that’s why those
         accounts are off-kilter before the adjustments. 93

         The K-1s attached to SDI’s 2014 tax return reflect no distributions to Lester in 2014 and

 $90,460 in distributions to Nedra Dean in 2014. 94 That distribution appears to have been based in

 part on a $50,000 transfer from SDI’s account to Nedra Dean’s personal savings account on July

 10, 2014. 95 SDI’s draft tax return originally coded this payment as a distribution to John Lester,

 but James Kerich, SDI’s CPA, corrected the return after John Lester notified him of the mistake.96

 Nedra Dean testified that she caused the $50,000 payment in 2014 because SDI had not paid her

 the $12,900 monthly payments that she and Ronald Dean had each been receiving. 97 It is not




 91
    Even if unequal distributions, standing alone, could be considered a breach of the Operating Agreement, that
 unequal-distribution breach (as discussed below) would not suffice to make the debt nondischargeable.
 92
    Consultant’s Report, Pls.’ Ex. 16 at Schedule II.
 93
    Adv. No. 16-4147, ECF No. 144, 3/7/18 Trial Transcript at 166.
 94
    Pls.’ Ex. 43.
 95
    Consultant’s Report, Pls.’ Ex. 16 at 3 & Schedule III.
 96
    Adv. No. 16-4147, ECF No. 156, 4/23/18 Trial Transcript at 47-49 (Lester testimony).
 97
    See, e.g., Adv. No. 16-4147, ECF No. 165, 5/14/18 Trial Transcript at 21, 34; Adv. No. 16-4147, ECF No. 163,
 5/16/18 Trial Transcript at 43, 82-83.


                                                       33
Case 16-04147-mxm Doc 177 Filed 09/29/18                   Entered 09/29/18 16:33:43           Page 34 of 70



 surprising that Nedra Dean thought she should be getting a salary for her work because SDI had

 been paying Nedra Dean and John Lester W-2 wages for 2012—when John Lester had control of

 “every dime” of SDI’s money 98—and 2013 (and perhaps even in prior years). 99 Ronald Dean also

 testified that SDI stopped making monthly payments to John Lester because he had abandoned his

 duties. 100 Again, it is not surprising that the Deans thought Lester should not get paid full

 compensation (salary or otherwise) given Lester’s abandonment of his duties.

                                  (6)      $151,122 adjustment to Nedra Dean’s capital account

         Schedule II of the Consultant’s Report makes a $151,122 adjustment to Nedra Dean’s

 capital account for “bank transactions” described in Schedle III of the report. Schedule III of the

 report contains numerous transactions that add up to $151,122.

                                           (a)     “Neck Tie Club Contribution”                  and     other
                                                   expenditures totaling $2,561.46.

         All but one of these Schedule III expenditures were in 2012, when John Lester appears to

 have controlled “every dime” of SDI’s money. 101 There is little or no credible evidence that these

 expenditures were unauthorized. Moreover, with respect to the only expenditure discussed in

 detail, Nedra Dean testified that the $1,250 “Neck Tie Club Contribution” was not a personal

 purchase of neck ties by Ronald Dean as alleged by John Lester, 102 but instead a charitable

 contribution to a group of inter-city youth trying to better themselves with positive after-school




 98
    Adv. No. 16-4147, ECF No. 157, 4/24/18 Trial Transcript at 191-92 (Ronald Dean testimony).
 99
    Def.’s Ex. DDD.
 100
     See Adv. No. 16-4147, ECF No. 163, 5/16/18 Trial Transcript at 43 (Court’s interpretation of Ronald Dean
 testimony).
 101
     Adv. No. 16-4147, ECF No. 157, 4/24/18 Trial Transcript at 191-92 (Ronald Dean testimony).
 102
     Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 63 (John Lester); Adv. No. 16-4147, ECF No. 148,
 3/26/18 Trial Transcript at 222 (John Lester).


                                                      34
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43            Page 35 of 70



 activities and trying to get into college. 103 Nedra Dean also testified that it was part of SDI’s

 business to make tithes or charitable contributions, and that SDI even contributed to Lester’s

 church. 104 There is insufficient credible evidence to support a breach of any kind from these

 expenditures.

                                            (b)      Bank counter         withdrawals       of   cash    totaling
                                                     $14,932.96

         All but two of these Schedule III cash withdrawals from SDI’s bank account occurred in

 2012, when Lester appears to have controlled “every dime” of SDI’s money. 105 There is little or

 no credible evidence that these cash withdrawals were unauthorized or that Lester was not aware

 of them. Two of the cash withdrawals, totaling $2,400, were in 2013, but given the Deans’

 testimony that everything they took out of SDI was for SDI’s business purpose, and given the

 totality of the evidence showing that the Deans were doing everything they could to make SDI

 succeed, the Court finds and concludes that there is insufficient evidence to support a breach of

 any kind from these withdrawals.


                                            (c)      3E Konsulting payments totaling $16,500

         According to the Consultant’s Report, “[f]rom January 2013 to January 2014, checks were

 issued to . . .     3E Consulting for $16,500 for a consulting project not agreed to by both

 shareholders.”      Or about September 6, 2013, Nedra Dean, as president of SDI, engaged 3E




 103
     Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 171-72 (Nedra Dean).
 104
     See Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 170-71 (Nedra Dean Testimony). Ronald Dean
 also testified that SDI, through Lester, made several charitable contributions. See Adv. No. 16-4147, ECF No. 157,
 4/24/18 Trial Transcript at 127-29.
 105
     Adv. No. 16-4147, ECF No. 157, 4/24/18 Trial Transcript at 191-92 (Ronald Dean testimony).


                                                        35
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43    Page 36 of 70



 Konsulting LLC to investigate possible workers compensation fraud by John Lester. 106 The result

 of that investigation is contained in a report 107 that is irrelevant to the claims in this lawsuit because

 SDI would own any such claims against John Lester, and SDI is not pursuing them.

          For purposes of this lawsuit, however, John Lester contends that because he did not consent

 to SDI’s engagement of 3D Global Konsulting, any such fees paid to that firm by SDI were not

 appropriate and constitute a breach of fiduciary duty by Nedra Dean. Nevertheless, given Nedra

 Dean’s perception in 2013 that John Lester had effectively abandoned his management duties at

 SDI, and given the course of dealing generally between Nedra Dean and John Lester since SDI’s

 inception, Nedra Dean reasonably believed that she had the managerial authority to retain 3E

 Global Konsulting on SDI’s behalf to conduct such an investigation. Further, by not timely

 opposing the retention of 3E Global Konsulting, John Lester effectively waived any right he may

 have had to argue that SDI’s retention of 3E Global Konsulting was a “Major Decision” under the

 Operating Agreement, requiring John Lester’s approval. Finally, even if Nedra Dean’s retention

 of the fraud investigator was not permissible under SDI’s governing documents, she had a good-

 faith belief in her right to do so. 108


                                              (d)      Charitable contributions totaling $10,326

          The Consultant’s Report notes payments totaling $10,326 to Enloe Mortuary, International

 Community Church, Bunton Memorial CME, and Spencer Funeral Directors. Ms. Orta testified

 that tithing and charitable contributions were not a corporate SDI expense and were therefore



 106
     Def.’s Ex. P.
 107
     Id.
 108
     Her good-faith belief precludes a finding of nondischargeability, discussed below.


                                                          36
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43   Page 37 of 70



 charged to the shareholder who wrote the check. 109 These payments appear to be charitable

 contributions, and Nedra Dean’s credible testimony was that charitable contributions were part of

 SDI’s business. Nedra Dean’s testimony is corroborated by SDI’s contribution, caused by John

 Lester, to John Lester’s church, which the Consultant’s Report charged against his capital

 account. 110 There is insufficient credible evidence to support a breach of any kind from these

 payments.

                                             (e)      Payments to Peebles Law Firm of $39,612.60

         The Consultant’s Report charged $39,612.60 to Nedra Dean’s capital account based on

 payments to Peebles Law Firm, which Ms. Orta concluded was the “personal attorney for N.

 Dean.” 111 There is limited information in the record regarding this firm’s work, but the available

 evidence suggests that the fees were paid to Peebles Law Firm in 2013 for a lawsuit suit filed by

 the firm on behalf of SDI and Nedra Dean in 2013 against John Lester and other defendants. 112

 The vast majority of the claims asserted in that lawsuit appear to be SDI’s derivative claims, so

 the evidence suggests that SDI made the payments to the Peebles Law Firm on SDI’s behalf. Given

 Nedra Dean’s perception that John Lester had breached his duties to SDI and had effectively

 abandoned his management duties at SDI, and given the course of dealing between Nedra Dean

 and John Lester since the inception of SDI, Nedra Dean reasonably believed that she had the

 managerial authority to retain Peebles Law Firm on behalf of SDI. There is insufficient credible

 evidence to support a breach of any kind by Nedra Dean for SDI’s payments to Peebles Law Firm.



 109
     See Adv. No. 16-4147, ECF No. 144, 3/7/18 Trial Transcript at 173.
 110
     Consultant’s Report, Pls.’ Ex. 16 at Schedules II & III.
 111
     Consultant’s Report, Pls.’ Ex. 16 at Schedule III.
 112
     Def.’s Ex. O.


                                                        37
Case 16-04147-mxm Doc 177 Filed 09/29/18                    Entered 09/29/18 16:33:43           Page 38 of 70



                                            (f)     Payments to Prosperity Mortgage totaling $6,920

         The Consultant’s Report charged $6,920 to Nedra Dean’s capital account based on two

 payments to Prosperity Mortgage, a mortgage broker company owned by Nedra Dean’s sister, Lisa

 Love. 113 The uncontroverted evidence, however, is that these payments were made by SDI to

 compensate Prosperity Mortgage for its assistance with a workers’ compensation premium audit

 being performed on SDI during 2013 by ACE Group Premium Audit Processing. 114 There is

 insufficient credible evidence to support a breach of any kind by Nedra Dean for the payments

 made by SDI to Prosperity Mortgage.

                                            (g)     Payment of $53,588.65 for Ronald Dean’s personal
                                                    taxes

         According to the Consultant’s Report—

         SDI funds were used to pay personal income taxes due to the Internal Revenue
         Service (“IRS”) in the amount of $53,588.65. Ms. Dean indicated in various
         communications this was an error by the IRS. The payment was applied to Ronald
         Dean’s social security number per documentation on the cancelled check endorsed
         by the IRS. Upon further inquiry of the IRS by Lester, the IRS sent a letter to SDI
         indicating the check was accompanied by a payment stub from a letter they had
         issued to an individual showing a balance due for the exact amount of the payment
         received on an SDI company check. Dean authorized contact of her personal CPA
         who also verified this was the amount due on Dean’s personal return.

         ....

         The IRS is issuing a refund in the amount of $56,984.10, which includes $3,395.45
         in interest. For purposes of this report through 12-31-14 capital period, the charge
         has been included as a capital adjustment. Upon receipt of the refund in 2016, the
         capital account can be adjusted. 115




 113
     Consultant’s Report, Pls.’ Ex. 16 at Schedule III.
 114
     See Adv. No. 16-4147, ECF No. 165, 5/14/18 Trial Transcript at 84-85, 103, 110-11 (Lisa Love testimony); see
 also Pls.’ Ex. 133.
 115
     Consultant’s Report, Pls.’ Ex. 16 at 4 & Schedule III.


                                                       38
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43            Page 39 of 70



         The parties dispute whether the Deans caused SDI to make this tax payment intentionally,

 or whether it was a mistake, either by the IRS or the Deans. 116 In the end, however, the IRS

 refunded the payment, with interest, to SDI. 117 There is no credible evidence of any damages from

 this transaction. Because there is no credible evidence of any damages resulting from this

 transaction, the Court need not determine if the tax payment was intentional or a mistake.

                                             (h)      Gift payment of $5,500 to Laurie Aldridge

         The Consultant’s Report charged $5,500 to Nedra Dean’s capital account based on a $5,500

 payment to Laurie Aldridge, “noted as a gift.” 118 There is no evidence to support Ms. Orta’s

 conclusion that this payment was a gift from Nedra Dean as opposed to a gift from SDI. 119 There

 is insufficient credible evidence to support a breach of any kind by Nedra Dean regarding this

 payment.

                                             (i)      Miscellaneous retail charges of $694.27

         The final component of the $151,122 adjustment to Nedra Dean’s capital account is a

 miscellaneous bucket of charges from 2013 totaling $694.27, including charges at retail

 establishments such as Taco Bell and one ATM withdrawal. Given the Deans’ testimony that any

 SDI funds spent by either of them was only for SDI business purposes, 120 and given the totality of

 the evidence in this case about the efforts the Deans took to make SDI succeed, the Court finds




 116
     Ronald Dean is not a defendant.
 117
     See Pls.’ Ex. 25.
 118
     Consultant’s Report, Pls.’ Ex. 16 at Schedule III.
 119
     The Court also notes that Ms. Aldridge testified on behalf of John Lester and against Nedra Dean, as previously
 noted in this Opinion.
 120
     See, e.g., Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 197-199 (Ronald Dean testimony); Adv. ECF
 No. 163, 5/16/18 Trial Transcript at 61, 74 (Ronald Dean testimony).


                                                         39
Case 16-04147-mxm Doc 177 Filed 09/29/18                        Entered 09/29/18 16:33:43   Page 40 of 70



 and concludes that there is insufficient credible evidence that these insignificant expenditures were

 improper or resulted in a breach of contract or breach of fiduciary duty by Nedra Dean.

                                       (7)      $24,412 adjustment to Nedra Dean’s capital account

            Schedule II of the Consultant’s Report makes a $24,412 adjustment to Nedra Dean’s capital

 account for “payroll in excess of 50%-50%,” 121 which is described in Schedule IV of the report.

 Schedule IV of the report calculates the $24,412 based on “Payroll variance difference by which

 N. Dean salary exceeded J. Lester salary” in 2012-13. 122

            Whether unequal payments are described as distributions (which is what the Operating

 Agreement contemplates) or salary (a term used by the parties and Ms. Orta, and contemplated

 under the Limited Partnership Agreement), unequal distributions or payments, standing alone, are

 not sufficient credible evidence of a breach of contract or breach of fiduciary duty. As mentioned

 above, SDI (even when John Lester was in control of the money) paid Nedra Dean and John Lester

 W-2 wages in 2012 and 2013, seemingly in reliance on the Limited Partnership Agreement

 provisions that allowed compensation payments. Nedra Dean’s conclusion that John Lester had

 abandoned his duties and effectively “checked out” of SDI’s business is supported by both parties’

 actions in 2013, when there were serious negotiations regarding a buyout of John Lester’s

 membership interest in SDI. There is simply not sufficient credible evidence to establish that

 payments of “payroll in excess of 50%-50%” were improper distributions. Further, even if such

 distributions technically violated the Operating Agreement, there is no credible evidence to

 establish that such distributions were the result of a breach of fiduciary duty by Nedra Dean.




 121
       Consultant’s Report, Pls.’ Ex. 16 at Schedule II.
 122
       Consultant’s Report, Pls.’ Ex. 16 at Schedule IV.
                                                           40
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43   Page 41 of 70



                                    (8)      $151,888 adjustment to Nedra Dean’s capital account

         Finally, Schedule II of the Consultant’s Report makes a $151,888 adjustment to Nedra

 Dean’s capital account for “transactions payable to Dean and coded to Ronald Dean.” Schedule

 IV actually breaks the $151,888 adjustment into three components: (i) a $4,245 adjustment in

 Nedra Dean’s favor for a “manual check which was not located in a scan of the bank debits nor

 included in the $19,449 [manual checks already included in Schedule IV]”; (ii) $138,945 for

 “Difference checks [in 2013] coded to R. Dean or RL Dean and Associates but payable to N.

 Dean”; and (iii) $17,188 for 2014 “Cash withdrawals by N. Dean.” 123

         Ms. Orta testified that the $138,945 adjustment was for “checks that cleared through the

 bank that were, within the QuickBooks system, noted as being checks to R.L. Dean or Ronald

 Dean & Associates but they were checks that were actually written to Nedra Dean.” 124 For the

 reasons already described, this unequal “distribution” (which appears to have been intended as

 partial W-2 compensation for Nedra Dean in 2013), standing alone, is insufficient evidence of a

 breach of contract or breach of fiduciary duty.

         With respect to the $17,188 adjustment for “cash withdrawals,” Ms. Orta testified as

 follows:

         Any of the transactions, as we tested all of the expenditures out of the bank, if those
         were counter withdrawals and they -- we traced those back into the financial
         records, and if they did not have a business purpose and they were coded basically
         to Miscellaneous Other, then there -- and there was no support that we located, then
         those were treated as counter withdrawals based on the person that took that
         withdrawal out. 125



 123
     Consultant’s Report, Pls.’ Ex. 16 at Schedule IV.
 124
     Adv. No. 16-4147, ECF No. 144, 3/7/18 Trial Transcript at 176.
 125
     Id. at 176-77.


                                                        41
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43            Page 42 of 70



         Ms. Orta apparently never asked Nedra Dean about these counter withdrawals from the

 bank, and Nedra Dean did not specifically testify about them at trial. Nedra Dean did, however,

 credibly testify generally that she never stole from SDI, 126 and the Deans throughout the trial

 consistently took the position that the funds they received from SDI were for business purposes.

 Based on the totality of the circumstances—including the work that the Deans were doing in 2014

 and the expenditures needed to make SDI succeed—the Court finds and concludes that there is

 insufficient credible evidence of a breach of contract or fiduciary duty by Nedra Dean based on

 these cash withdrawals.

                           b)       Transfer of the MTC Medical Contract

         According to John Lester and SDI—

         Prepetition, the Defendant operated a company doing business as Nations
         Professional Staffing Services (“Nations Staffing”). Nations Staffing had a revenue
         generating contract with MTC Medical (the “MTC Medical Contract”). In March
         2015, the Defendant assigned Nations Staffing’s interest in the MTC Medical
         Contract to her husband’s firm R.L. Dean & Associates, LLC. 127

         There is insufficient evidence to show whether Nations Professional Staffing, as a

 company, was still in existence when the MTC Medical Contract was assigned, or whether the

 contract somehow became “her” (i.e., Nedra’s) contract. John Lester and SDI also provided no

 evidence to show whether this contract was a valuable contract that generated profits, or instead

 was a money-losing contract. To the extent John Lester or SDI are asserting a cause of action

 against Nedra Dean based on usurpation of SDI’s opportunities, there is no credible evidence to




 126
    Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 167 (Nedra Dean testimony).
 127
    Pretrial Brief of Plaintiff John P. Lester, Adv. No. 16-4147, ECF No. 58 at 6. See also Pls.’ Ex. 70 (Assignment
 agreement for MTC Medical Contract).
                                                         42
Case 16-04147-mxm Doc 177 Filed 09/29/18                        Entered 09/29/18 16:33:43   Page 43 of 70



 support that charge, nor is there any credible evidence of any damages to John Lester or SDI

 resulting from this transfer.

            4. Fourth Count: Common law fraud

            John Lester and SDI next assert common law fraud claims against Nedra Dean.

            The elements of fraud are: (1) that a material representation was made; (2) the
            representation was false; (3) when the representation was made, the speaker knew
            it was false or made it recklessly without any knowledge of the truth and as a
            positive assertion; (4) the speaker made the representation with the intent that the
            other party should act upon it; (5) the party acted in reliance on the representation;
            and (6) the party thereby suffered injury. 128

            John Lester and SDI do not point to a specific misrepresentation made by Nedra Dean.

 According to John Lester and SDI, “Defendant suppressed and concealed certain material facts

 which she had a duty to disclose to Lester. . . . As a proximate result of Dean’s fraud, Lester and

 SDI have suffered economic harm in an amount to be proven at trial.” The Liquidation Complaint

 does not specify which alleged material facts Nedra Dean did not disclose. John Lester and SDI

 allege that John Lester was not aware of payments Nedra Dean made that are detailed in the counts

 above, but the facts here do not support any type of claim for fraud by nondisclosure. In Bazan v.

 Munoz, 444 S.W.3d 110 (Tex. App.—San Antonio 2014, no pet.), the court affirmed a jury finding

 of fraud by nondisclosure by two members of an LLC, which owned a restaurant and bar. The

 members violated the LLC agreement by “secretly” taking salaries and pocketing cover charge

 money in violation of the LLC agreement without telling the third member, who was not involved

 in operating the business. The court noted there was evidence that the third member did not have

 an opportunity to discover the truth of the “secretly taken” funds. Id. at 119-20 (noting fraud by

 nondisclosure requires, among other things, that defendant knew plaintiff was ignorant of material


 128
       Aquaplex, Inc. v. Rancho la Valencia, Inc., 297 S.W.3d 768, 774 (Tex. 2009).
                                                           43
Case 16-04147-mxm Doc 177 Filed 09/29/18               Entered 09/29/18 16:33:43         Page 44 of 70



 facts, that plaintiff did not have equal opportunity to discover the facts, and that plaintiff was

 deliberately silent when he had a duty to speak).

         With respect to all payments, other than the IRS check 129 and the cashier’s checks, 130 this

 case is distinguishable from Bazan for at least three independent reasons. First, most—if not all—

 of the payments appear to have been reflected in SDI’s QuickBooks or Excel software, or at least

 in SDI’s bank statements. Nedra Dean’s actions cannot fairly be characterized as “secretly” taking

 funds. Second, John Lester always had access to SDI’s books and records and so he had equal

 access to the facts. Third, because John Lester largely abandoned his duties at SDI at various

 times, and because of the parties’ course of conduct in handling SDI’s affairs, Nedra Dean’s

 actions regarding the payments were permissible, as discussed above.

         With respect to the IRS check 131 and the cashier’s checks 132—and with respect to any other

 payment to the extent the Court has erred in finding it permissible— John Lester’s and SDI’s claim

 for fraud fails because, as detailed above, there is no credible evidence of damages.

         5. Fifth Count: Conspiracy

         John Lester and SDI next assert a conspiracy claim against Nedra Dean. According to the

 Liquidation Complaint, “Dean entered into a conspiracy with other individuals to use unlawful

 means to accomplish an unlawful purpose to the detriment of Lester and SDI. . . . As a proximate

 result of Dean’s conspiracy with others, Lester and SDI have suffered economic harm in an amount

 to be proven at trial.” 133 The Court assumes John Lester and SDI are referring globally to all of



 129
     Pls.’ Ex. 96.
 130
     Pls.’ Exs. 189, 190.
 131
     Pls.’ Ex. 96.
 132
     Pls.’ Exs. 189,190.
 133
     Liquidation Complaint ¶¶ 40-41.
                                                  44
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43            Page 45 of 70



 the allegations already discussed. For all of the reasons already stated in this Opinion, John Lester

 and SDI failed to produce credible evidence to show that (a) Nedra Dean’s actions were

 inappropriate, and (b) John Lester and SDI suffered any damages as a result of any inappropriate

 actions.

         6. Sixth Count: Declaratory Judgment

         John Lester and SDI next assert a declaratory judgment claim against Nedra Dean. 134 After

 referring globally to all of the disputes between the parties, the Liquidation Complaint states that

         a conflict exists between Dean and Lester in regard to what actions each one can
         carry out under the terms of the Operating Agreement and whether Dean’s actions
         fall within the meaning of “Major Decisions” as defined by the Operating
         Agreement. . . . Plaintiff, therefore, requests that the Court declare the parties’
         rights and obligations under the Operating Agreement. 135

         John Lester now owns and controls SDI, 136 so there is no longer a dispute about how to

 operate SDI going forward. With respect to the prior actions of the parties, this Opinion adequately

 addresses the parties’ rights and obligations.

         7. Seventh Count: Action for Involuntary Dissolution and Appointment of Receiver

 This cause of action is moot because John Lester now owns and controls SDI.

         8. Eighth Count: Request for an Accounting

            John Lester’s and SDI’s last cause of action in the Liquidation Complaint is for an

 accounting. According to John Lester and SDI, they need an accounting due to the Deans’ seizing

 operational control of SDI and their use of SDI resources for personal gain. 137 The Court finds

 and concludes that no further accounting is necessary after the parties’ extensive discovery


 134
     Liquidation Complaint ¶¶ 42-48.
 135
     Liquidation Complaint ¶¶ 47-48. The Liquidation Complaint does not specify whether Plaintiffs seek relief under
 the federal Declaratory Judgment Act or other statute.
 136
     Pls.’ Ex. 195.
 137
     Liquidation Complaint ¶¶ 51-52.
                                                         45
Case 16-04147-mxm Doc 177 Filed 09/29/18                    Entered 09/29/18 16:33:43           Page 46 of 70



 opportunities and thirteen-day trial.

 B.      The Lester & SDI Claims against Nedra Dean in the Discharge Complaint

         The Discharge Complaint contains seven counts under various subsections of 11 U.S.C. §§

 523(a) and 727(a). To except a debtor’s debt from discharge under 11 U.S.C. § 523(a), or to deny

 a debtor a discharge under § 727(a), a plaintiff creditor must prove his or her claim by a

 preponderance of the evidence. 138 In this case, John Lester and SDI have not met their burden.

         1. First Count: 11 U.S.C. § 523(a)(4)

         Section 523(a)(4) of the Bankruptcy Code excepts from a debtor’s discharge any debt “for

 fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.” 139 John

 Lester and SDI allege that the Consultant’s Report made “findings” of fraud, defalcation, and

 embezzlement. The report made no such findings, and the evidence admitted in this trial is not

 sufficient for the Court to make those findings.

         Fraud in a fiduciary capacity under § 523(a)(4) requires positive fraud involving moral

 turpitude or intentional wrong. 140 Defalcation under § 523(a)(4) requires a culpable state of mind

 involving knowledge of, or gross recklessness with respect to, the improper nature of the fiduciary

 behavior. 141 If actual knowledge of wrongdoing is lacking, the reckless conduct requires a

 fiduciary who consciously disregards (or is willfully blind to) a substantial and unjustifiable risk

 that his behavior will result in a violation of fiduciary duty. 142 Finally, embezzlement under §



 138
     See Grogan v Garner, 498 U.S. 279, 289-91 (1991) (preponderance standard applies in § 523(a) actions); In re
 Wells, 426 B.R. 579, 587–88 (Bankr. N.D. Tex. 2006) (preponderance standard applies in § 727(a) actions).
 139
     11 U.S.C. § 523(a)(4).
 140
     Bullock v. BankChampaign, N.A., 133 S.Ct. 1754, 1759 (2013).
 141
     Id. at 1757.
 142
     Id. at 1759.


                                                       46
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43     Page 47 of 70



 523(a)(4) is the fraudulent appropriation of property by a person who is entrusted with that

 property or who has possession of it lawfully. 143 There must be proof of the debtor’s fraudulent

 intent in taking the property. 144

             After carefully considering all of the evidence at trial, and after weighing the credibility of

 the many witnesses, the Court finds and concludes that there is insufficient evidence of Nedra

 Dean’s culpable state of mind—including moral turpitude or intentional wrong (fraud), knowledge

 of, or gross recklessness with respect to, the improper nature of the fiduciary behavior

 (defalcation), and fraudulent intent (embezzlement)—to except any debt of Nedra Dean from

 discharge under 11 U.S.C. § 523(a)(4).

             As the Consultant’s Report notes, there were many instances of unequal “distributions” (or

 salary) to the members Nedra Dean and John Lester. But the totality of the evidence demonstrates

 that Nedra Dean, for the most part, was working tirelessly and in good faith to help SDI succeed,

 or at the very end, to help SDI avoid unnecessary damages to SDI’s contract counterparties given

 SDI’s precarious financial condition and the severe infighting between the members. The unequal

 distributions suggest not moral turpitude or intentional wrong by Nedra Dean, but instead the

 recognition that Nedra Dean was entitled to get paid for her sweat equity while John Lester

 abandoned his duties, and that Nedra Dean needed the distributions for living expenses. The Court

 cannot find moral turpitude or intentional wrong based on this record.

             Finally, two transactions gave the Court the most pause—Nedra Dean’s actions regarding

 the $300,000 in cashier’s checks, and the $53,588.65 payment of Ronald Dean’s personal taxes.



 143
       In re Miller, 156 F.3d 598, 602 (5th Cir. 1998).
 144
       Id. at 602-03.


                                                          47
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43                Page 48 of 70



 John Lester and SDI focused an inordinate amount of time at trial on these two issues. Although

 it is a closer call on these transactions than on the others discussed, the Court still finds insufficient

 evidence of moral turpitude or intentional wrong. 145 Just as important, John Lester and SDI failed

 to prove any damages with respect to these transactions, so there is no debt to except from

 discharge in any event.

          2. Second Count: 11 U.S.C. § 523(a)(6)

          Section 523(a)(6) of the Bankruptcy Code excepts from a debtor’s discharge any debt “for

 willful and malicious injury by the debtor to another entity or to the property of another entity.”146

 This provision requires “a deliberate or intentional injury, not merely a deliberate or intentional

 act that leads to injury.” 147 The Fifth Circuit clarified the Kawaauhau standard and held that an

 injury is “willful and malicious” when there is either an objective substantial certainty of harm or

 a subjective motive to cause harm. 148          John Lester and SDI allege that Nedra Dean’s willful and

 malicious activity included (i) “misappropriation of assets,” (ii) causing the termination of SDI’s

 SBA 8(a) certification; (iii) causing the termination of the Sheppard Contract; and (iv) attempting

 to cause termination of the Fairchild contract.

                            a)       “Misappropriation of assets”

          The Court assumes that the misappropriation of assets John Lester and SDI refer to in the

 Discharge Complaint is the same laundry-list of allegations contained in the Liquidation

 Complaint and discussed above regarding the Consultant’s Report. After carefully considering all

 of the evidence at trial, and after weighing the credibility of the many witnesses, the Court finds


 145
     The Deans’ testimony on these two issues was not as credible as their testimony on other issues.
 146
     11 U.S.C. § 523(a)(6).
 147
     Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).
 148
     In re Miller, 156 F.3d at 604.
                                                          48
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43   Page 49 of 70



 and concludes—for the same reasons detailed above—that there is insufficient evidence that Nedra

 Dean was willful and malicious in her actions regarding the alleged misappropriation of assets.

                           b)       Termination of SDI’s SBA 8(a) certification

         John Lester and SDI allege that Nedra Dean was the sole cause of SDI’s removal from the

 8(a) Business Development program of the Small Business Administration’s (“SBA”). To be

 approved in the 8(a) Business Development Program, “a small business must be owned and

 controlled at least 51% by socially and economically disadvantaged individuals who are citizens

 of the United States.” 149 The certification through the SBA allows 8(a) firms to receive sole-source

 contracts, up to a ceiling of $4 million, for goods and services. 150 The nine-year program term

 may be shortened only by termination, early graduation, or voluntary withdrawal. 151

         Based on the economic and ethnic status of both John Lester and Nedra Dean, SDI received

 its 8(a) certification on or about January 21, 2011. 152 Discord between John Lester and Nedra

 Dean concerning participation in the 8(a) program first occurred in 2013 when Nedra Dean alleged

 that John Lester was not properly disclosing the nature of his ownership interest in various

 companies to the SBA. 153 SDI remained 8(a) compliant, however, until at least January 2016. In

 January 2016, Nedra Dean notified an SBA official by email that she did not plan to move forward

 within the 8(a) program, and she requested a voluntary withdrawal from the 8(a) program, citing

 an impasse between herself and John Lester. 154 John Lester, in contrast, told the SBA that he



 149
     See 13 C.F.R. § 124.105.
 150
     See 13 C.F.R. § 124.506(2)(ii).
 151
     See 13 C.F.R. § 124.2.
 152
     Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 47.
 153
     Pls.’ Ex. 57.
 154
     Def.’s Ex. T.


                                                         49
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43   Page 50 of 70



 wanted to complete a “change of ownership” in order to keep SDI’s 8(a) certification. 155 Nedra

 Dean and John Lester were unable to come to an agreement concerning a change in ownership,

 and John Lester declined to sign the voluntary withdrawal from the 8(a) program. 156

         On February 25, 2016, Kevin Sloan from the SBA informed Nedra Dean and John Lester

 that “the voluntary withdrawal method/option is the MOST optimal approach considering the

 SDI’s partners are at an impasse.” 157 On March 3, 2016, SDI received a “Letter of Intent to

 Terminate” from the SBA. 158 The SBA’s stated reasoning behind the proposed 8(a) program

 termination was that SDI “failed to submit the Annual Review update information requested by

 the Dallas/Ft. Worth District Office Development staff by UPS return receipt requested.” 159 The

 SBA also noted that a significant impasse between the partners also led to the proposed

 termination. 160 Sometime thereafter (the record is unclear exactly when), SDI’s participation in

 the 8(a) program ended.

         Ultimately, the evidence is conflicting as to who failed to fill out the “Annual Review

 update information,” one of the SBA’s stated reasons for the termination. But there is no dispute

 that John Lester and Nedra Dean were at an impasse (on just about everything), the SBA’s second

 stated reason for 8(a) program termination. After carefully considering all of the evidence at trial,

 and after weighing the credibility of the many witnesses, the Court finds and concludes that there

 is insufficient evidence that Nedra Dean was willful and malicious in her actions regarding SDI’s

 termination from the 8(a) program.


 155
     Id.
 156
     See Adv. No. 16-4147, ECF No. 149, 3/27/18 Trial Transcript at 23.
 157
     Def.’s Ex. U.
 158
     Def.’s Ex. HH.
 159
     Id.
 160
     Id.
                                                        50
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43             Page 51 of 70



                            c)       Termination of the Sheppard Contract

          John Lester and SDI assert that Nedra Dean was willful and malicious in causing SDI to

 lose its contract with Sheppard Air Force Base (the “Sheppard Contract”). The Sheppard Contract

 was a contract with the United States of America to staff medical personnel at Sheppard Air Force

 Base. Based on the efforts of the Deans, SDI was awarded the Sheppard Contract commencing

 October 1, 2015. 161 The Sheppard Contract was a three-year contract, one base year with two

 option years. 162 The base year award for the contract was approximately $1.4 million, and the

 total award could have been up to $4 million if the two options were exercised by Sheppard Air

 Force Base. 163

          Cecilia Murray, who worked at Sheppard Air Force Base as a contracting officer since

 2009, 164 testified that on July 14, 2016, the United States informed SDI of its intent to exercise the

 first option year under the Sheppard Contract, commencing October 1, 2016. The notice, however,

 specifically stated, “This notice of intent does not commit the Government to extend the

 contract.” 165

          Between August 12-15, 2016, Nedra Dean had several phone conversations with Sheppard

 representatives concerning the contract and SDI’s financial issues. 166 In the meantime, on August

 18, 2016, John Lester held a conference call with Sheppard representatives to discuss SDI’s

 continuing ability to perform the first option year of the Sheppard Contract. John Lester then had


 161
     Pls.’ Ex. 63.
 162
     Id. John Lester testified, incorrectly, that the Sheppard Contract contained three option years as opposed to two
 option years.
 163
     These figures represent the potential gross revenues from the contract, and not the profits from the contract.
 164
     Adv. No. 16-4147, ECF No. 144, 3/7/18 Trial Transcript at 187 (testimony of Cecilia Murray).
 165
     Pls.’ Ex. 130.
 166
     Adv. No. 16-4147, ECF No. 144, 3/7/18 Trial Transcript at 203; see also Pls.’ Ex. 99.


                                                          51
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43   Page 52 of 70



 several subsequent communications requesting that the federal government formally exercise the

 first option year under the Sheppard Contract. 167 On August 24, 2016, however, Nedra Dean sent

 Ms. Murray an email confirming that SDI would not be able to perform its obligations should the

 government exercise the first option year. 168 Prior to receipt of Nedra Dean’s August 24, 2016

 email, Sheppard Air Force Base had made the formal decision to not exercise the first year option

 under the Sheppard Contract, but instead to enter into a contract with a third party commencing

 upon the expiration of the base term the Sheppard Contract. 169 Sheppard Air Force Base changed

 vendors “due to self-identified financial issues by Ms. Dean.” 170

         Ronald Dean testified that SDI was not financially sound and could not go forward with

 the Sheppard Contract. 171 The overall evidence also reflects that John Lester and Nedra Dean were

 hopelessly deadlocked and that SDI could not continue to function effectively in its business with

 the extreme infighting between the members. The Court believes Nedra Dean was doing what she

 thought was the best course of action given the financial and internal struggles at SDI. After

 carefully considering all of the evidence at trial, and after weighing the credibility of the many

 witnesses, the Court finds and concludes that there is insufficient credible evidence that Nedra

 Dean was willful and malicious in her actions with respect to the Sheppard Contract termination.




 167
     Pls.’ Ex. 67.
 168
     Pls.’ Ex. 131.
 169
     Pls.’ Exs. 131, 99.
 170
     Pls.’ Ex. 99.
 171
     See Adv. No. 16-4147, ECF No. 157, 4/24/18 Trial Transcript at 217, 228, 248.
                                                        52
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43      Page 53 of 70



                                d)   Attempted termination of Fairchild Contract

            There is little or nothing in the record to support John Lester’s and SDI’s allegation

 regarding the Fairchild contract, and there is certainly no evidence of any damages or any willful

 or malicious conduct by Nedra Dean.

            3. Third Count: 11 U.S.C. § 727(a)(2)

            Section 727(a)(2) of the Bankruptcy Code provides that a court shall grant the debtor a

 discharge unless—

            the debtor, with intent to hinder, delay, or defraud a creditor or an officer of the
            estate charged with custody of property under this title, has transferred, removed,
            destroyed, mutilated, or concealed, or has permitted to be transferred, removed,
            destroyed, mutilated, or concealed—

            (A) property of the debtor, within one year before the date of the filing of the
            petition; or

            (B) property of the estate, after the date of the filing of the petition. 172

            John Lester and SDI allege that the Court should deny Nedra Dean her discharge under §

 727(a)(2) because (i) she transferred “her” contract, the MTC Medical Contract, to Ronald Dean’s

 company prior to the bankruptcy petition date, and (ii) she disposed of SDI assets located in six

 storage units on or about August 27-28, 2016.

                                a)   Transfer of the MTC Medical Contract

            There is insufficient evidence to show whether Nations Professional Staffing, as a

 company, was still in existence when the MTC Medical Contract was assigned, or whether the

 contract somehow became “her” (i.e., Nedra’s) contract, as John Lester and SDI allege. In

 addition, John Lester and SDI provided no evidence to show whether this contract was a valuable

 contract that generated profits (that she would want to keep from creditors), or instead was a


 172
       11 U.S.C. § 727(a)(2).
                                                        53
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43         Page 54 of 70



 money-losing contract. John Lester and SDI failed to prove that Nedra Dean transferred her assets

 or that she transferred any assets with the intent to hinder, delay, or defraud her creditors.

                           b)       Disposal of SDI assets in storage units

         The parties dispute the propriety of Nedra Dean’s alleged disposal of SDI assets that have

 been in storage since 2014, a subject of several emails between the parties. 173 The Court need not

 decide whether Nedra Dean’s actions were appropriate because it is uncontested that the assets in

 dispute are not “property of the debtor” or “property of the estate,” which are the subject of §

 727(a)(2).

         4. Fourth Count: 11 U.S.C. § 727(a)(3)

         Section 727(a)(3) of the Bankruptcy Code provides that a court shall grant the debtor a

 discharge unless—

         the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or
         preserve any recorded information, including books, documents, records, and
         papers, from which the debtor’s financial condition or business transactions might
         be ascertained, unless such act or failure to act was justified under all of the
         circumstances of the case. 174

         “[T]he creditor objecting to the debtor’s discharge bears the initial burden of production to

 present evidence that the debtor failed to keep adequate records and that the failure prevented the

 creditor from evaluating the debtor’s financial condition.” 175

         John Lester and SDI allege that “Defendant has repeatedly evaded production of business

 records upon request of Lester. Upon information and belief, the Defendant is concealing these

 records or has simply failed to preserve them.” 176 John Lester and SDI focus on SDI’s records,


 173
     See, e.g., Pls.’ Exs. 62, 199; Def.’s Ex. BB.
 174
     11 U.S.C. § 727(a)(3).
 175
     Cadle Co. v. Duncan (In re Duncan), 562 F.3d 688, 697 (5th Cir. 2009) (emphasis added).
 176
     Discharge Complaint ¶ 54 (emphasis added).
                                                        54
Case 16-04147-mxm Doc 177 Filed 09/29/18                 Entered 09/29/18 16:33:43      Page 55 of 70



 which are not the subject of § 727(a)(3). John Lester and SDI have not alleged that Nedra Dean

 failed to keep adequate personal records from which John Lester and SDI could evaluate Nedra

 Dean’s financial condition. Even if SDI’s business records were relevant, there is no credible

 evidence that Nedra Dean concealed, destroyed, mutilated, falsified, or failed to keep or preserve

 any recorded information from which her financial condition or business transactions might be

 ascertained.

            5. Fifth Count: 11 U.S.C. § 727(a)(4)(A-B)

            Section 727(a)(4) of the Bankruptcy Code provides in relevant part that a court shall grant

 the debtor a discharge unless “the debtor knowingly and fraudulently, in or in connection with the

 case . . . made a false oath or account” or “presented or used a false claim.” 177 According to John

 Lester and SDI, “If the Court finds that the explanations for the disposition and misappropriation

 of assets, including the transfer of the MTC Medical Contract and SDI funds, ultimately belonging

 to Lester, are false, the Defendant’s discharge should be denied in accordance with section

 727(a)(4) of the Code.” 178

            For all of the reasons detailed above, the Court does not find Nedra Dean’s explanations to

 be false with respect to any material issue.

            6. Sixth Count: 11 U.S.C. § 727(a)(5)

            Section 727(a)(5) of the Bankruptcy Code provides in relevant part that a court shall grant

 the debtor a discharge unless “the debtor has failed to explain satisfactorily, before determination




 177
       11 U.S.C. § 727(a)(4).
 178
       Discharge Complaint ¶ 58.


                                                    55
Case 16-04147-mxm Doc 177 Filed 09/29/18                        Entered 09/29/18 16:33:43              Page 56 of 70



 of denial of discharge under this paragraph, any loss of assets or deficiency of assets to meet the

 debtor’s liabilities.” 179

          According to John Lester and SDI, “Defendant cannot meet the standards of section

 727(a)(5) to satisfactorily explain the loss of SDI’s assets and other assets of the bankruptcy estate,

 [and thus] the Court should deny the Defendant’s discharge.” 180 Loss of SDI assets is not relevant

 to the § 727(a)(5) determination, 181 and there is insufficient credible evidence that Nedra Dean

 failed to explain any loss of her personal assets.

          7. Seventh Count: 11 U.S.C. § 707(b)(3)

          John Lester and SDI cite case-dismissal sections of the Bankruptcy Code in support of their

 request to deny Nedra Dean a discharge. Section 707(b)(1) of the Bankruptcy Code provides in

 relevant part that a court may dismiss a case of an individual debtor “if it finds that the granting of

 relief would be an abuse of the provisions of this chapter.” In making this abuse determination, a

 court may consider whether the debtor filed the bankruptcy in bad faith and whether the totality of

 the circumstances of the debtor’s financial condition demonstrates abuse. 182

          According to John Lester and SDI—

          In light of the pending litigation against the Defendant in State Court, it appears
          that the Defendant commenced these bankruptcy proceedings to disentangle herself
          from the inevitable punishment that would befall her illegal misdeeds with respect
          to SDI. The Defendant filed the bankruptcy petition as an evasion tactic. She,
          therefore, desires to use the bankruptcy process for a reason that constitutes bad

 179
     11 U.S.C. § 727(a)(5).
 180
     Discharge Complaint ¶ 61 (emphasis added).
 181
     In closing arguments, John Lester and SDI suggested that Nedra Dean’s actions resulted in the loss of the Sheppard
 Contract, which they argued was the biggest loss to the bankruptcy estate under § 727(a)(5). The Sheppard Contract
 is not property of the estate because it is an SDI contract. It is questionable whether Nedra Dean should have exercised
 management decisions for SDI after her bankruptcy filing and the appointment of a Chapter 7 trustee, which she
 apparently did on the advice of counsel. Nevertheless, the Chapter 7 trustee has not complained about that action, and
 the Court finds that Nedra Dean acted in good faith regarding the Sheppard Contract.
 182
     11 U.S.C. § 707(b)(3).


                                                           56
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43              Page 57 of 70



          faith and an abuse of the provisions and underlying policies of the Bankruptcy
          Code. 183

          After carefully considering all of the evidence at trial, and after weighing the credibility of

 the many witnesses, the Court finds and concludes that there is no credible evidence that Nedra

 Dean filed her bankruptcy petition in bad faith or as an evasion tactic.

 C.       Liquidation of Nedra Dean’s claims against John Lester

          Nedra Dean asserts causes of action against Lester for breach of fiduciary duty, common-

 law fraud, breach of contract, and trade-secret misappropriation.

          1. Breach of fiduciary duty

          Nedra Dean alleges that John Lester breached his fiduciary duties to SDI and to her through

 various misdeeds, including abandoning his management responsibilities, committing workers’

 compensation fraud, causing SDI’s removal from the SBA’s 8(a) Business Development program,

 and establishing competing businesses through different companies. Nedra Dean’s claims fail for

 three independent reasons.

          First, the vast majority of Nedra Dean’s allegations relate to harm that John Lester allegedly

 caused SDI. Nedra Dean is no longer a member of SDI, and she does not have standing,

 individually or derivatively, to assert SDI’s causes of action, including breach of a fiduciary duty

 owed to SDI.

          Second, Nedra Dean did not plead or prove an informal fiduciary relationship between

 John Lester and Nedra Dean to support a finding that John Lester owed her a fiduciary duty. 184



 183
    Discharge Complaint ¶ 64.
 184
    See Fed. Ins. Co. v. Rodman., 2011 WL 5921529 at *3 (N.D. Tex. Nov. 29, 2011) (stating that there is no formal
 fiduciary relationship created as a matter of law between members of an LLC, but recognizing that an informal
 fiduciary relationship may arise under particular circumstances where there is a close, personal relationship of trust
 and confidence).
                                                          57
Case 16-04147-mxm Doc 177 Filed 09/29/18                  Entered 09/29/18 16:33:43        Page 58 of 70



            Third, even if John Lester did owe a fiduciary duty to Nedra Dean herself, Nedra Dean did

 not provide credible evidence of damages to her individually (including her purported mental

 anguish), as opposed to derivative harm caused by injury to SDI.

            2. Common-law fraud

            Nedra Dean next asserts a common-law fraud claim against John Lester.

            The elements of fraud are: (1) that a material representation was made; (2) the
            representation was false; (3) when the representation was made, the speaker knew
            it was false or made it recklessly without any knowledge of the truth and as a
            positive assertion; (4) the speaker made the representation with the intent that the
            other party should act upon it; (5) the party acted in reliance on the representation;
            and (6) the party thereby suffered injury. 185

            Nedra Dean’s fraud claim fails for three independent reasons. First, the vast majority of

 Nedra Dean’s allegations relate to harm that John Lester allegedly caused SDI. Nedra Dean is no

 longer a member of SDI, and she does not have standing, individually or derivatively, to assert

 SDI’s causes of action, including fraud against SDI.

            Second, Nedra Dean did not prove any misrepresentation by John Lester or Nedra Dean’s

 reliance on any misrepresentation.

            Third, even if John Lester’s actions could be considered some type of misrepresentation,

 Nedra Dean did not provide credible evidence of damages to her individually (including purported

 mental anguish), as opposed to derivative harm caused by injury to SDI.

            3. Breach of contract

            Nedra Dean next asserts a breach-of-contract claim against John Lester. “Under Texas

 law, a party asserting breach of contract must prove: (1) the existence of a valid contract; (2) that

 the [party] performed or tendered performance; (3) that the other party breached the contract; and


 185
       Aquaplex, 297 S.W.3d at 774.
                                                     58
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43    Page 59 of 70



 (4) that the party was damaged as a result of the breach.” 186 Nedra Dean’s contract claim fails for

 two independent reasons.

             First, the vast majority of Nedra Dean’s allegations relate to harm that John Lester allegedly

 caused SDI. Nedra Dean is no longer a member of SDI, and she does not have standing,

 individually or derivatively, to assert SDI’s causes of action, including breach of contract with

 SDI.

             Second, even if John Lester’s actions could be considered some type of breach of the

 Limited Partnership Agreement or LLC Agreement, Nedra Dean, as a purported contract-

 counterparty, did not provide credible evidence of damages to her individually (including

 purported mental anguish), as opposed to derivative harm caused by injury to SDI.

             4. Trade-secret misappropriation

             Nedra Dean finally asserts a trade-secret misappropriation claim against John Lester. This

 claim, if valid, clearly belongs to SDI. Nedra Dean has no standing to assert this claim on SDI’s

 behalf.

 D.          Expert report and testimony of Zack Tannery

             As detailed above, Plaintiffs failed to prove claims or damages with respect to their causes

 of action. Nevertheless, the Court will address the expert report and expert testimony of Zack

 Tannery.




 186
       City of Dallas, 847 F.3d at 287 (5th Cir. 2017).


                                                          59
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43            Page 60 of 70



         To establish damages, John Lester engaged Zack Tannery with RWS Business Valuation

 Services 187 as an expert witness to prepare a business valuation for SDI as of December 31, 2012188

 and to testify at trial in support of his report. Federal Rule of Evidence 702 requires that courts

 ensure that expert testimony “both rests on a reliable foundation and is relevant to the task at

 hand.” 189 The Court has carefully considered Tannery’s testimony and the Tannery Report. For

 the reasons detailed below, the Court concludes that Tannery’s testimony was wholly

 unpersuasive, and the Tannery Report is strikingly flawed in its methodologies and foundations

 and its conclusions are not reliable or relevant to the asserted claims before the Court. Before

 specifically addressing each of the calculations and conclusions contained in the Tannery Report,

 the Court makes the following observations about the report.

         Tannery specifically testified that in performing his analysis and preparing the Tannery

 Report, he reviewed “the tax returns, the financial statements, the [Orta] report, and extensive

 conversations with [John Lester].” 190 On cross-examination, however, Tannery admitted that he

 did not vet or verify the accuracy of any of the data provided to him by John Lester, and he did not

 look at or review any of SDI’s contracts (which constitute the primary assets of SDI), bank

 statements, or many other relevant source documents to verify the accuracy of the numbers upon

 which he relied in the Tannery Report. 191 Rather, Tannery just assumed the numbers provided by




 187
     Zack Tannery and RWS Business Valuation Services shall collectively be referred to herein as “Tannery.”
 188
     Pls.’ Exs. 174, 175, and 176. The business valuation report prepared by Tannery is dated August 16, 2017 and is
 referred to herein as the “Tannery Report.”
 189
     Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
 190
     See Adv. No. 16-4147, ECF No. 148, 3/26/18 Trial Transcript at 19.
 191
     See Id. at 83-84, 96-98.


                                                         60
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43              Page 61 of 70



 John Lester were accurate 192 and he “believed” the numbers were accurate. 193 Although Tannery

 testified that he “believed” the numbers he was using in the Tannery Report were accurate, he

 ultimately admitted that he has “no opinion” of the accuracy of most of the numbers that he used

 to form the basis of much of his report. 194

          Although Tannery initially denied that John Lester wrote portions of the Tannery Report, 195

 upon further questioning by the Court, Tannery finally admitted that portions of the Tannery

 Report were, in fact, written by John Lester. 196 Finally, in response to valid cross-examination

 questions seeking insight into the “sophisticated system” Tannery uses in his valuations, Tannery

 responded, “It’s proprietary. I am not going to tell you a thing about it.” 197 When asked again if

 he used “a policies and procedures, a manual of sorts, a standard of practice of, you know, for

 valuation of companies that you utilize?” he replied “yes . . . and I said earlier, I’m not going to

 tell you one thing about it.” 198 As a result of Tannery’s refusal to describe the methodologies he

 used to arrive at his conclusions, it is not possible for the Court to determine if such methodologies

 are sound or reliable.

          Now the Court will briefly address each of the calculations performed by Tannery in the

 Tannery Report.




 192
     Id. at 83-84, 131.
 193
     Id. at 83-84.
 194
     See Id. at 173-180.
 195
     Id. at 136.
 196
     Id. at 175; see also Pls.’ Ex. 174 (e.g., the Tanner Report states: “I and/or the company was deprived of potential
 revenue from a contract that was lost due to negligence” and “I and/or the company was deprived of potential revenue
 or interests from a special certification (i.e., SBA 8a)”).
 197
     Adv. No. 16-4147, ECF No. 148, 3/26/18 Trial Transcript at 74.
 198
     Id. at 90.


                                                          61
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43   Page 62 of 70



         1. Future Value Calculation for $138,000 Loss is $193,552.14 (7%) – 5 Years. 199

         Tannery’s first calculation addressed his assumption concerning “money that was

 misappropriated in 2013.” He then calculated the future value of $138,000 in five years using a

 7% rate to arrive at his damages opinion of 193,552.14. 200 As the Court has found and concluded,

 there was not sufficient evidence to establish the existence of “money that was lost or

 misappropriated in 2013.” In addition, no credible facts or data were identified in the Tannery

 Report or in Tannery’s testimony that justifies using five years or 7% for his calculation. The

 Court finds and concludes that this damages opinion is not credible, not reliable, and not relevant.

 Rather, Tannery’s first calculation represents nothing more than “faulty data in, faulty data out.”

         2. Future Value Calculation for $140,000 Loss is $210,414.94 (8.49%) – 5 Years. 201

         Tannery’s second calculation addressed his assumption concerning “$140k paid to

 defendant’s husband’s company without authorization in 2013.” He then calculated the future

 value of $140,000 in five years using an 8.49% rate to arrive at his damages opinion of

 210,414.94. 202 First, it is unclear what unauthorized payments to which Tannery is referring. The

 Consultant’s Report found no unauthorized payments to any company owned by Ronald Dean.

 Perhaps Tannery meant to refer to Ms. Orta’s $138,945 adjustment for “checks that cleared

 through the bank that were, within the QuickBooks system, noted as being checks to R.L. Dean or

 Ronald Dean & Associates but they were checks that were actually written to Nedra Dean.” 203 If

 this adjustment (for a payment to Nedra Dean, not to Ronald Dean’s company) is what Tannery



 199
     Pls.’ Ex. 174.
 200
     Id.
 201
     Id.
 202
     Id.
 203
     Adv. No. 16-4147, ECF No. 144, 3/7/18 Trial Transcript at 176.
                                                        62
Case 16-04147-mxm Doc 177 Filed 09/29/18                  Entered 09/29/18 16:33:43         Page 63 of 70



 meant, there was not sufficient evidence to establish a breach of fiduciary duty or breach of

 contract from this transaction. In addition, no credible facts or data were identified in the Tannery

 Report or in Tannery’s testimony that justifies using five years or the 8.49% for his calculation.

 The Court finds and concludes that this damages opinion is not credible, not reliable, and not

 relevant. Rather, just like his first calculation, Tannery’s second calculation represents nothing

 more than “faulty data in, faulty data out.”

           3. Future Value Calculation for $75,000 Loss is $105,191.38 (7.00%) – 5 Years. 204

           Tannery’s third calculation addressed his assumption concerning “[e]stimated $75k in

 unsubstantiated/non-business credit card charges.” He then calculated the future value of $75,000

 in five years going back to his 7.00% rate to arrive at his damages opinion of 105,191.38. 205 As

 the Court has found and concluded, there was not sufficient evidence to establish that there was

 “$75k in unsubstantiated/non-business credit card charges.” In addition, no credible facts or data

 were identified in the Tannery Report or in Tannery’s testimony that justifies using five years or

 the 7.00% for his calculation. The Court finds and concludes that this damages opinion is not

 credible, not reliable, and not relevant. Rather, this calculation also represents nothing more than

 “faulty data in, faulty data out.”

           4. Future Value Calculation for $561,000 (Total annual contract equals $1,100,000)
              with 51% Ownership. 206

           Tannery’s fourth calculation addressed his assumption that—

           I and/or the company was deprived of potential revenue from a contract that was
           lost due to negligence (e.g., lost a contract that had three remaining years on it, that
           had an annual revenue of approximately $1.1 million and we had 51% of the


 204
     Id.
 205
     Id.
 206
     Id.
                                                     63
Case 16-04147-mxm Doc 177 Filed 09/29/18                     Entered 09/29/18 16:33:43    Page 64 of 70



         contract as the Prime and I could have received approximately $40k per year if the
         contract continued).

         There are several alarming concerns about this calculation. First, Tannery makes wrong

 assumptions in this calculation. For example, Tannery wrongly assumes that the Sheppard

 Contract (the subject of this calculation) 207 had three years remaining after its termination. In fact,

 there were only two option periods remaining on the contract, assuming the government would

 exercise both remaining options. Second, Tannery’s testimony concerning an unexplained number

 of $843,162.74 in this calculation was nonsensical and incomprehensible. 208 And in response to a

 series of reasonable questions from Nedra Dean concerning the failure of Tannery to consider costs

 associated with such contracts in his calculation, he gave condescending, flippant, and absurd

 responses. In the final analysis, it appears that Tannery, John Lester, and SDI believe the amount

 of alleged damages associated with this calculation is $561,000, 209 which simply represents 51%

 of one year of gross revenue to be received from the Sheppard Contract. What makes that opinion

 ridiculous on its face is that the vast majority of gross revenue received by SDI for any staffing

 contract, including the Sheppard Contract, was used to pay the salaries of the medical staff

 associated with the specific contract as well as overhead, leaving a relatively small margin for

 profit. The Court finds and concludes that this damages opinion calculation is not credible, not

 reliable, and not relevant. Rather, this calculation also represents nothing more than “faulty data

 in, faulty data out.”




 207
     Adv. No. 16-4147, ECF No. 148, 3/26/18 Trial Transcript at 38.
 208
     Id. at 38-39.
 209
     Adv. No. 16-4147, ECF No. 175, 6/20/18 Trial Transcript at 26-27.


                                                        64
Case 16-04147-mxm Doc 177 Filed 09/29/18                   Entered 09/29/18 16:33:43       Page 65 of 70



             5. Future Value Calculation for $1,000,000 (Four (sic) annual contract at $1,000,000
                each). 210

             Tannery’s fifth calculation addressed his assumption that--

             I and/or the company was deprived of potential revenue or interest from a special
             certification (i.e., SBA 8a) that was lost due to my former partner’s (e.g., would
             have to provide a purely subjective estimate for one or two contracts that may have
             been able to be awarded under the SBA 8a program, for say, $4 million each during
             the three additional years we had remaining under the special certification which
             allows for ‘sole source’/non-compete contracts. Assuming we could have had one
             or two awarded to us before we graduated from the 8a program, what is the Future
             Value of a scenario for four years from the contract?).

             There are several alarming concerns about this fifth calculation. First, as previously noted,

 it is obvious that the assumption was drafted by John Lester and not Tannery. Second, this

 calculation assumes SDI would have retained its 8(a) certification, which is not a reasonable

 assumption. Third, this calculation assumes that SDI would be successful in procuring such a

 lucrative government contract, which is not a reasonable assumption given SDI’s financial troubles

 and serious member infighting. Again, because the assumptions used to establish this calculation

 are not reasonable or reliable, the Court finds and concludes that this damages opinion calculation

 is not credible, not reliable, and not relevant and yet another calculation of “faulty data in, faulty

 data out.”

             6. Future Value Calculation for $100,000 Loss is $123,070.53 (7%). 211

             Tannery’s sixth calculation addressed his assumption concerning—

              One half of $90,0000 estimated to be personal and/or non-business credit card expenses
              of Defendant that would not have been approved to be paid from company funds, and
              approximately $10,000 taken in cash withdrawals by Defendant from various SDI bank
              accounts.




 210
       Pls.’ Ex. 174.
 211
       Id.
                                                      65
Case 16-04147-mxm Doc 177 Filed 09/29/18                   Entered 09/29/18 16:33:43       Page 66 of 70



             As the Court has found and concluded, there was not sufficient evidence to establish the

 existence of such losses. In addition, no credible facts or data were identified in the Tannery

 Report or in Tannery’s testimony that justify using 7% for his calculation. Again, the Court finds

 and concludes that this damages opinion calculation is not credible, not reliable, and not relevant

 and represents nothing more than “faulty data in, faulty data out.”

             7. Future Value Calculation for $180,000 Loss is $237,969.70 (7%) 4 years. 212

             Tannery’s seventh calculation addressed his assumption concerning—

             Provide the Future Value of an Income Steam consisting of 48 monthly payments
             of $3,333.33 beginning November 1, 2015 to October 30, 2019. Total of
             $180,000. Based on lost revenue plus 50% distributions that could have been
             generated from the canceled Sheppard AFB.

             Tannery’s testimony concerning this additional calculation relating to the Shepard Contract

 was as incomprehensible as his testimony concerning his fourth calculation above. The Court

 finds and concludes that this damages opinion calculation is not credible, not reliable, and not

 relevant and represents nothing more than “faulty data in, faulty data out.”

             8. Future Value Calculation for $120,000 Loss is $157,295.52 (7%) 4 years. 213

             Tannery’s eighth calculation addressed his assumption concerning—

             Provide the Future Value of an Income Stream consisting of $5,000/month for a
             period of four years beginning October 1, 2018 to September 30, 2022. Total is
             $120,000 Based on the assumption that another sole source 8 (a) contract could
             possibly have been awarded in the amount of $4 million for four years (i.e.,
             $1,000,000 per year in revenue) from the 8(a) contract that was canceled.

             Tannery’s testimony concerning this additional calculation relating to future contracts is as

 flawed as his testimony concerning his fifth calculation above. The Court finds and concludes that




 212
       Id.
 213
       Id.
                                                      66
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43             Page 67 of 70



 this damages opinion calculation is not credible, not reliable, and not relevant and represents

 nothing more than “faulty data in, faulty data out.”

          9. Future Value Calculation for $1,000,000 Loss is $1402,707.51 (8.49%) 4 years. 214

          Tannery’s ninth calculation addressed his assumption concerning—

          Provide the Future Value of $1 million over a four-year period, had the company
          continued to sustain activities comparable to year ending December 31, 2012.
          Based on the Accrual Basis of Accounting for valuation of the company as of
          December 31, 2012. (Reference comparable Statistical Chart for years 2010-2012
          Line 114 Column I - 8.49%).

          Tannery’s assumptions for this calculation are pie-in-the-sky assumptions and are similar

 to his flawed assumptions in his fifth and eighth calculations above relating to future contracts.

 The Court finds and concludes that this damages opinion calculation is not credible, not reliable,

 and not relevant and represents nothing more than “faulty data in, faulty data out.”

          10. Business Valuation Metrics used for Calculating Staffing Dynamics International,
              LLC as of December 31, 2012. 215

          Tannery’s final calculation is an opinion regarding the value of SDI as of December 31,

 2012. The calculation is highly speculative and assumes nonexistent evidence that Nedra Dean

 caused a decline in the value of SDI and dissipated its assets since 2012. The Court finds and

 concludes that this damages opinion calculation is not credible, not reliable, and not relevant.

 E.       Each party’s request for attorney’s fees and costs

          Each party has requested an award of attorney’s fees and costs. 216 The American Rule is

 a bedrock principle of our country’s court system, where each litigant pays its own attorney’s fees,


 214
     Id.
 215
     Id.
 216
     Normally, a claim for attorney’s fees must be made by motion filed no later than 14 days after entry of judgment
 unless the substantive law requires those fees to be proved at trial as an element of damages. FED. R. BANKR. P. 7054;
 FED. R. CIV. P. 54(d)(2)(A)-(B). The fees at issue here do not appear to be an element of damages under Texas law.

                                                          67
Case 16-04147-mxm Doc 177 Filed 09/29/18                       Entered 09/29/18 16:33:43             Page 68 of 70



 win or lose, unless a statute or contract provides otherwise. 217 The American Rule is to be followed

 absent express contractual authority or “absent explicit statutory authority” that is “specific and

 explicit” as to the allowance of attorney’s fees. 218

          No party requested fees in the Discharge Complaint, and 11 U.S.C. §§ 523 and 727 do not

 contain an independent source of authority to award fees to the prevailing party. 219

          All parties requested fees in the Liquidation Complaint but cited no statutory authority for

 an award of fees and costs. Instead, John Lester testified that he was seeking fees under section

 3.02 of the Operating Agreement, 220 which provides that SDI “and all other Members are hereby

 indemnified, defended, and held harmless from any losses or liabilities sustained by them because

 of the breach of this Section by the Member committing such breach.” 221 As detailed above, no

 party proved losses caused by the other party’s alleged breaches of the Operating Agreement, so

 no party is entitled to an award of fees and costs under this provision. To the extent this provision

 could be construed as a “prevailing party” provision, the Court still would not award fees and costs

 to any party in connection with the Liquidation Complaint.

          To determine if a party is a “prevailing party,” Texas law requires a court to examine

 whether the party successfully prosecutes or defends the “main issue” in the proceeding, and the


 See Richardson v. Wells Fargo Bank, N.A., 740 F.3d 1035, 1040 (5th Cir. 2014). The Court construes the parties’
 pleadings and closing arguments to be a request for the Court to rule on issue of liability for fees before receiving
 submissions on the value of services. See FED. R. CIV. P. 54(d)(2)(C).
 217
     Baker Botts L.L.P. v. ASARCO LLC, 135 S. Ct. 2158, 2164 (2015).
 218
     Id.
 219
     When a creditor seeks attorney’s fees for prosecuting a nondischargeability action, the court can award attorney’s
 fees, which themselves are nondischargeable, if such fees are authorized under applicable state law and if the fees
 arise from or are on account of conduct that resulted in a nondischargeable debt. See In re Kirk, 525 B.R. 325, 330-
 36, 338 (Bankr. W.D. Tex. 2015). Kirk is not on point factually because John Lester and SDI are not entitled to fees
 under the language of the Operating Agreement.
 220
     Adv. No. 16-4147, ECF No. 143, 3/6/18 Trial Transcript at 71.
 221
     Pls.’ Ex. 3, Operating Agreement § 3.02.


                                                          68
Case 16-04147-mxm Doc 177 Filed 09/29/18                      Entered 09/29/18 16:33:43              Page 69 of 70



 remedy actually obtained by that party. 222 The main issue in the Liquidation Complaint is who, if

 anybody, proved the necessary elements of breach of fiduciary duty and breach of the Operating

 Agreement.

         SDI and John Lester failed to prove their claims against Nedra Dean in the Liquidation

 Complaint, and Nedra Dean failed to prove her counterclaims against SDI and John Lester in the

 Liquidation Complaint. “Some might argue that not every lawsuit produces a winner (even cases

 that go to verdict); the parties could battle to what amounts to a draw, pay their own fees and

 expenses, and go home.” 223 This is one of those cases. SDI, John Lester, and Nedra Dean have

 battled to a draw in the Liquidation Complaint, so neither party is a prevailing party, and neither

 party is entitled to an award of fees and expenses. 224

         Even if one party or the other could be considered the prevailing party, the Court still would

 decline to award fees.

                 Where attorney’s fees are provided by contract, a trial court does not possess
         the same degree of equitable discretion to deny such fees that it has when applying
         a statute allowing for a discretionary award. Nevertheless, a court in its sound
         discretion may decline to award attorney’s fees authorized by a contractual
         provision when it believes that such an award would be inequitable and
         unreasonable. 225

 222
     In re WBH Energy, LP, No. 15-10003-HCM, 2016 WL 3049666, at *12 (Bankr. W.D. Tex. May 20, 2016)
 (analyzing and harmonizing Texas opinions on prevailing party meaning), aff'd sub nom. In re: WBH Energy, LP U.S.
 Energy Dev. Corp. v. CL III Funding Holding Co., LLC, No. 1: 16-CV-884-LY, 2017 WL 663561 (W.D. Tex. Feb.
 17, 2017), aff'd sub nom. Matter of WBH Energy, L.P., 708 F. App’x 210 (5th Cir. 2018).
 223
     Intercontinental Group P’ship v. KB Home Lone Star, L.P., 295 S.W.3d 650, 659 n.42 (Tex. 2009).
 224
     Bumper Man, Inc. v. Smit, No. 3:15-CV-02434-BF, 2017 WL 78508, at *4–5 (N.D. Tex. Jan. 5, 2017) (quoting the
 “battled to a draw” language from Intercontinental Group P’ship and declining to award fees to either party when
 each party successfully defended against the other’s claims).
 225
     Cable Marine, Inc. v. M/V Trust Me II, 632 F.2d 1344, 1345 (5th Cir. 1980). See also Rodriguez v. Quicken Loans,
 Inc., 257 F. Supp. 3d 840, 844 (S.D. Tex. 2017) (“Even when a party has satisfied Rule 54(d)(2)’s procedural
 requirements and the governing substantive law permits recovery, the decision whether to award attorney’s fees and
 expenses remains subject to the district court’s equitable discretion.”); Bumper Man, Inc., 2017 WL 78508, at *4–5
 (concluding that it would be inequitable and unreasonable to award attorney fees to either party under the
 circumstances of the case); Miller v. Ocwen Loan Servicing, LLC, No. 4:13-CV-749, 2015 WL 3899574, at *2 (E.D.
 Tex. June 23, 2015) (“Defendants are correct that the Court could award attorneys’ fees in this case, but in exercise

                                                         69
Case 16-04147-mxm Doc 177 Filed 09/29/18                        Entered 09/29/18 16:33:43              Page 70 of 70




          The Court finds and concludes that it would be inequitable and unreasonable to award fees

 to any party given each party’s limited success in the Liquidation Complaint.

                                                V. CONCLUSION

          SDI and John Lester shall take nothing on their claims and causes of action against Nedra

 Dean. Even if SDI and John Lester have valid claims against Nedra Dean, Plaintiffs failed to prove

 that the claims are nondischargeable under 11 U.S.C. § 523. Plaintiffs also failed to prove that the

 Court should deny Nedra Dean her discharge under 11 U.S.C. §§ 707 and 727. Finally, Nedra

 Dean shall take nothing on her counterclaims and causes of action against John Lester and SDI.

 No party is entitled to an award of fees and costs.

                              ### END OF MEMORANDUM OPINION ###




 of the Court’s discretion, the motion is denied because the Court finds that such an award would be inequitable and
 unreasonable.... Although the Court finds no remedy for Plaintiff in this case, the Court does not agree that Defendants
 were completely innocent in the events that occurred in this case.”).
                                                           70
